

Exhibit 10.1
 

 
[logo.jpg]
 
CREDIT AGREEMENT
 
dated as of
 
January 28, 2011
 
among
 
AMTRUST FINANCIAL SERVICES, INC.
 
The Lenders Party Hereto
 
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
 
THE BANK OF NOVA SCOTIA
as Syndication Agent
 
and
 
SUNTRUST BANK
as Documentation Agent
_________________________________
 
J.P. MORGAN SECURITIES LLC and THE BANK OF NOVA SCOTIA
as Joint Bookrunners and Joint Lead Arrangers
 



 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

     
Page
       
ARTICLE I DEFINITIONS
 
1
     
SECTION 1.01.
Defined Terms
 
1
SECTION 1.02.
Classification of Loans and Borrowings
 
23
SECTION 1.03.
Terms Generally
 
23
SECTION 1.04.
Accounting Terms; GAAP; SAP
 
23
SECTION 1.05.
Status of Obligations
 
24
       
ARTICLE II THE CREDITS
 
24
     
SECTION 2.01.
Commitments
 
24
SECTION 2.02.
Loans and Borrowings
 
24
SECTION 2.03.
Requests for Revolving Borrowings
 
25
SECTION 2.04.
Intentionally Omitted
 
25
SECTION 2.05.
Intentionally Omitted
 
25
SECTION 2.06.
Letters of Credit
 
25
SECTION 2.07.
Funding of Borrowings
 
29
SECTION 2.08.
Interest Elections
 
29
SECTION 2.09.
Termination and Reduction of Commitments
 
30
SECTION 2.10.
Repayment of Loans; Evidence of Debt
 
31
SECTION 2.11.
Prepayment of Loans
 
32
SECTION 2.12.
Fees
 
32
SECTION 2.13.
Interest
 
33
SECTION 2.14.
Alternate Rate of Interest
 
33
SECTION 2.15.
Increased Costs
 
34
SECTION 2.16.
Break Funding Payments
 
35
SECTION 2.17.
Taxes
 
35
SECTION 2.18.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
 
38
SECTION 2.19.
Mitigation Obligations; Replacement of Lenders
 
40
SECTION 2.20.
Expansion Option
 
41
SECTION 2.21.
Defaulting Lenders
 
42
       
ARTICLE III REPRESENTATIONS AND WARRANTIES
 
43
       
SECTION 3.01.
Organization; Powers
 
43
SECTION 3.02.
Authorization; Enforceability
 
43
SECTION 3.03.
Governmental Approvals; No Conflicts
 
43
SECTION 3.04.
Financial Condition; No Material Adverse Change
 
44
SECTION 3.05.
Properties
 
44
SECTION 3.06.
Litigation and Environmental Matters
 
44
SECTION 3.07.
Compliance with Laws and Agreements
 
45
SECTION 3.08.
Investment Company Status
 
45
SECTION 3.09.
Taxes
 
45
SECTION 3.10.
ERISA
 
45
SECTION 3.11.
Disclosure
 
46
SECTION 3.12.
Federal Regulations
 
46
SECTION 3.13.
General Insurance
 
46
SECTION 3.14.
Seniority
 
46
SECTION 3.15.
Subsidiaries
 
46
SECTION 3.16.
Insurance Licenses
 
47
SECTION 3.17.
Insurance Business
 
47
SECTION 3.18.
Use of Proceeds
 
47


 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)
 

     
Page
       
ARTICLE IV CONDITIONS
 
47
     
SECTION 4.01.
Effective Date
 
47
SECTION 4.02.
Each Credit Event
 
48
       
ARTICLE V AFFIRMATIVE COVENANTS
 
49
     
SECTION 5.01.
Financial Statements; Ratings Change and Other Information
 
49
SECTION 5.02.
Notices of Material Events
 
51
SECTION 5.03.
Existence; Conduct of Business
 
52
SECTION 5.04.
Obligations and Taxes
 
52
SECTION 5.05.
Insurance
 
53
SECTION 5.06.
Books and Records; Inspection Rights
 
53
SECTION 5.07.
Compliance with Laws
 
53
SECTION 5.08.
Use of Proceeds
 
53
SECTION 5.09.
Further Assurances
 
53
SECTION 5.10.
Claims Paying Ratings
 
53
       
ARTICLE VI NEGATIVE COVENANTS
 
54
       
SECTION 6.01.
Indebtedness
 
54
SECTION 6.02.
Liens
 
55
SECTION 6.03.
Fundamental Changes
 
56
SECTION 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions
 
57
SECTION 6.05.
Dispositions
 
57
SECTION 6.06.
Swap Agreements
 
58
SECTION 6.07.
Restricted Payments
 
58
SECTION 6.08.
Transactions with Affiliates
 
59
SECTION 6.09.
Restrictive Agreements
 
60
SECTION 6.10.
Nature of Business
 
60
SECTION 6.11.
Accounting Changes; Fiscal Year
 
60
SECTION 6.12.
Use of Proceeds
 
60
SECTION 6.13.
Prepayments, Etc. of Other Indebtedness; and Modifications of Certain Other
Agreement
 
61
SECTION 6.14.
Limitation on Modification of UBI Seller Note
 
61
SECTION 6.15.
Financial Covenants
 
61
       
ARTICLE VII EVENTS OF DEFAULT
 
62
     
ARTICLE VIII THE ADMINISTRATIVE AGENT
 
64
     
ARTICLE IX MISCELLANEOUS
 
66
       
SECTION 9.01.
Notices
 
66
SECTION 9.02.
Waivers; Amendments
 
67
SECTION 9.03.
Expenses; Indemnity; Damage Waiver
 
69
SECTION 9.04.
Successors and Assigns
 
70
SECTION 9.05.
Survival
 
73
SECTION 9.06.
Counterparts; Integration; Effectiveness
 
73
SECTION 9.07.
Severability
 
73
SECTION 9.08.
Right of Setoff
 
73
SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
 
74
SECTION 9.10.
WAIVER OF JURY TRIAL
 
74


 
ii

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)
 

     
Page
       
SECTION 9.11.
Headings
 
74
SECTION 9.12.
Confidentiality
 
75
SECTION 9.13.
USA PATRIOT Act
 
75

 
 
iii

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)
     
Page
     
SCHEDULES:
 
Schedule 1.01 – Existing Regulated Insurance Companies
Schedule 2.01 – Commitments
Schedule 2.06 – Existing Letters of Credit
Schedule 3.15 – Subsidiaries
Schedule 6.01 – Existing Indebtedness
Schedule 6.02 – Existing Liens
Schedule 6.04 – Existing Investments
Schedule 6.08 – Transactions with Affiliates
Schedule 6.09 – Restrictions
 
EXHIBITS:
 
Exhibit A – Form of Assignment and Assumption
Exhibit B – Form of Opinion of Borrower’s Counsel
Exhibit C – Form of Increasing Lender Supplement
Exhibit D – Form of Augmenting Lender Supplement
Exhibit E – List of Closing Documents
Exhibit F-1 – Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Not
Partnerships)
Exhibit F-2 – Form of U.S. Tax Certificate (Non-U.S. Lenders That Are
Partnerships)
Exhibit F-3 – Form of U.S. Tax Certificate (Non-U.S. Participants That Are Not
Partnerships)
Exhibit F-4 – Form of U.S. Tax Certificate (Non-U.S. Participants That Are
Partnerships)

 
 
iv

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT (this “Agreement”) dated as of January 28, 2011 among AMTRUST
FINANCIAL SERVICES, INC., the LENDERS from time to time party hereto, JPMORGAN
CHASE BANK, N.A., as Administrative Agent, The Bank of Nova Scotia, as
Syndication Agent and SunTrust Bank, as Documentation Agent.
 
The parties hereto agree as follows:
 
ARTICLE I
 
Definitions
 
SECTION 1.01.    Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.
 
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
 
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof.  As of the Effective Date, the Aggregate Commitment is
$150,000,000.
 
“AII” means AmTrust International Insurance Ltd., a company organized under the
laws of Bermuda.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
page) at approximately 11:00 a.m. London time on such day.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.
 
“A.M. Best Company” means A.M. Best Company, Inc., and any successor thereto.
 
 
 

--------------------------------------------------------------------------------

 
 
“Applicable Insurance Regulatory Authority” means, when used with respect to any
Regulated Insurance Company, (a) the insurance department or similar
Governmental Authority located in the state or jurisdiction (domestic or
foreign) in which such Regulated Insurance Company is domiciled or (ii) to the
extent asserting regulatory jurisdiction over such Regulated Insurance Company,
the insurance department, authority or agency in each state or jurisdiction
(domestic or foreign) in which such Regulated Insurance Company is licensed, and
shall include any federal or national insurance regulatory department, authority
or agency that may be created and that asserts insurance regulatory jurisdiction
over such Regulated Insurance Company.
 
“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.21 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.
 
“Applicable Rate” means, for any day, with respect to any Eurodollar Revolving
Loan or any ABR Revolving Loan or with respect to the commitment fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “Eurodollar Spread”, “ABR Spread” or “Commitment Fee Rate”, as
the case may be, based upon the Consolidated Leverage Ratio applicable on such
date:
 

   
Consolidated Leverage Ratio:
 
Eurodollar
Spread
 
ABR
Spread
 
Commitment
Fee Rate
Category 1:
 
< 0.15 to 1.00
 
2.00%
 
1.00%
 
0.35%
Category 2:
 
≥ 0.15 to 1.00 but
< 0.25 to 1.00
 
2.25%
 
1.25%
 
0.40%
Category 3:
  
≥ 0.25 to 1.00
  
2.50%
  
1.50%
  
0.45%

 
For purposes of the foregoing,
 
(i) if at any time the Borrower fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 3 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;
 
(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and
 
(iii) notwithstanding the foregoing, Category 2 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Borrower’s first fiscal quarter ending after the Effective Date (unless such
Financials demonstrate that Category 3 should have been applicable during such
period, in which case such other Category shall be deemed to be applicable
during such period) and adjustments to the Category then in effect shall
thereafter be effected in accordance with the preceding paragraphs.
 
 
2

--------------------------------------------------------------------------------

 
 
“Approved Fund” has the meaning assigned to such term in Section 9.04.
 
“Asset Sale” means any Disposition or series of related Dispositions to any
Person (other than the Borrower and its Subsidiaries); provided, however, that
an Asset Sale shall not include the following:  (a) any Disposition permitted
pursuant to Section 6.05(a) or Section 6.05(b) (excluding any such sales by
operations or divisions discontinued or to be discontinued); (b) any sale or
other disposition of cash and Eligible Investments; provided, that, in the case
of Eligible Investments, (x) investments in such Eligible Investments were
permitted by Section 6.04(b) and (y) such sale or disposition is made solely for
and in connection with the Borrower’s investment portfolio and in accordance
with the Investment Policy of the Borrower; and (c) any sale by the Borrower of
its own Equity Interests.  For avoidance of doubt, but without limiting the
definition of Asset Sale in any manner, any of the following shall be deemed to
be an “Asset Sale”:  (i) any Disposition of any Equity Interest of any
Subsidiary; (ii) any Disposition of any assets constituting a business, business
unit or division of, or all or substantially all of the business or property of
any Person; and (iii) any Disposition of any Equity Interest of any Person
(other than any Subsidiary) so long as such Equity Interests were not owned by
the Borrower or any of its Subsidiaries solely for investment purposes for the
Borrower’s investment portfolio in accordance with the Borrower’s Investment
Policy.
 
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
 
“Augmenting Lender” has the meaning assigned to such term in Section 2.20.
 
“Available Revolving Commitment” means, at any time with respect to any Lender,
the Commitment of such Lender then in effect minus the Revolving Credit Exposure
of such Lender at such time.
 
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
 
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
 
3

--------------------------------------------------------------------------------

 
 
“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of managers of such Person, (iii) in the
case of any partnership, the Board of Directors of the general partner of such
Person and (iv) in any other case, the functional equivalent of the foregoing.
 
“Borrower” means AmTrust Financial Services, Inc., a Delaware corporation.
 
“Borrowing” means Revolving Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
 
“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollars in the London interbank market.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP (excluding all obligations under
operating leases required by the Financial Accounting Standards Board to be
classified or accounted for as capital leases), and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
 
“Change in Control” shall be deemed to have occurred if:
 
(a)  (i) the Permitted Holders (collectively) shall fail to own, or to have the
power to vote or direct the voting of, Voting Stock of the Borrower representing
more than 35% of the voting power of the total outstanding Voting Stock of the
Borrower, (ii) the Permitted Holders (collectively) cease to own Equity
Interests representing more than 35% of the total economic interests of the
Equity Interests of the Borrower or (iii) any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Exchange Act), other than one or
more Permitted Holders, is or becomes the beneficial owner (as defined in Rules
13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that for
purposes of this clause such person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire,
whether such right is exercisable immediately or only after the passage of
time), directly or indirectly, of Voting Stock of the Borrower representing more
than 25% of the voting power of the total outstanding Voting Stock of the
Borrower; or
 
(b)  during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of the Borrower
(together with any new directors whose election to such Board of Directors or
whose nomination for election was approved by a vote of a majority of the
members of the Board of Directors of the Borrower, which members comprising such
majority are then still in office and were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board of
Directors of the Borrower.
 
 
4

--------------------------------------------------------------------------------

 

“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
after the date of this Agreement, (b) any change in any law, rule, regulation or
treaty or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender or
the Issuing Bank (or, for purposes of Section 2.15(b), by any lending office of
such Lender or by such Lender’s or the Issuing Bank’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement; provided however, that notwithstanding anything herein to the
contrary,  the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith shall be deemed to be a “Change in Law”, regardless of the date
enacted, adopted or issued.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) reduced or terminated from time to time pursuant to Section 2.09,
(b) increased from time to time pursuant to Section 2.20 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.  The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable.
 
“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
with respect to the Borrower and its Subsidiaries on a consolidated basis, the
ratio of (a) the maximum cash dividends available to the Borrower from its
Regulated Insurance Companies on such date (without prior approval from any
Applicable Insurance Regulatory Authority) to (b) the sum of (i) the aggregate
amount of all scheduled principal payments on all Indebtedness of the Borrower
and its Subsidiaries for the next succeeding four fiscal quarters of the
Borrower, plus (ii) the Consolidated Interest Expense for the Test Period then
ended, plus (iii) all Consolidated Shareholder Distributions made during the
Test Period then ended.  Consolidated Fixed Charge Coverage Ratio shall be
further calculated in accordance with Section 6.15(g).
 
“Consolidated Interest Expense” means, for any period, the total consolidated
interest expense of the Borrower and its Subsidiaries for such period determined
on a consolidated basis in accordance with GAAP.  Consolidated Interest Expense
shall be further calculated in accordance with Section 6.15(g).
 
“Consolidated Leverage Ratio” means, at any date of determination, the ratio of
(a) Consolidated Total Debt to (b) Consolidated Total Capitalization.
 
“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries for such period as such amount would be shown on the consolidated
financial statements of the Borrower for such period prepared in accordance with
GAAP.
 
“Consolidated Net Worth” means, as of any date of determination, the Net Worth
of the Borrower and its Subsidiaries determined on a consolidated basis in
accordance with GAAP after appropriate deduction for any minority interests in
Subsidiaries; provided that the aggregate outstanding amount of trust preferred
securities of the Borrower and its Subsidiaries shall only be included in
Consolidated Net Worth to the extent such amount would be included in a
determination of the consolidated net worth of the Borrower and its Subsidiaries
under the applicable procedures and guidelines of SAP as of the date hereof.
 
 
5

--------------------------------------------------------------------------------

 
 
“Consolidated Shareholder Distributions” means all payments, dividends or
distributions made by the Borrower to any holder of the Equity Interest of the
Borrower.
 
“Consolidated Surplus” means, at any date of determination, “surplus as regards
to policyholders” (calculated in accordance with SAP) of the Borrower and its
Subsidiaries, on a consolidated basis.
 
“Consolidated Total Capitalization” means, as of any date of determination, the
sum of (i) the principal amount of all outstanding Consolidated Total Debt and
(ii) Consolidated Net Worth at such time.
 
“Consolidated Total Debt” means, at any date of determination, all Indebtedness
of the Borrower and its Subsidiaries on a consolidated basis, plus, without
duplication, all Indebtedness of the Borrower in respect of the Junior
Subordinated Debentures, less the sum of the following:  (i) the Maiden Debt;
(ii) the aggregate principal amount outstanding in respect of the Borrower’s
obligations to repurchase securities pursuant to Repurchase Agreements;
(iii) the aggregate amount of the Repurchase Liability; and (iv) the aggregate
amount of Guarantees otherwise included in such Indebtedness.  Notwithstanding
the foregoing, Indebtedness in respect of letters of credit shall not be
included in the determination of Consolidated Total Debt to the extent that any
such letter of credit is undrawn as of the date of determination.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Controlled Charitable Foundations” means, with respect to any individual,
charitable foundations that are controlled by such individual.
 
“Controlled Entities” means, with respect to any Family Trust, the corporations,
limited liability companies, trusts, partnerships or other similar entities that
are assets of such Family Trust and are controlled by such Family Trust.
 
“Credit Event” means a Borrowing, the issuance of a Letter of Credit, an LC
Disbursement or any of the foregoing.
 
“Credit Party” means the Administrative Agent, the Issuing Bank or any other
Lender.
 
“Debenture Indentures” means the indentures governing the Junior Subordinated
Debentures, including the Existing Debentures.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States, any state thereof or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
 
6

--------------------------------------------------------------------------------

 
 
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
(iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a Loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has become the
subject of a Bankruptcy Event.
 
“Disposition” means a sale, lease or sub-lease (as lessor or sublessor), sale
and leaseback, assignment, conveyance, transfer or other disposition to any
Person, in one transaction or a series of transactions, of all or any part of
the Borrower’s or any of its Subsidiaries’ businesses, assets or properties of
any kind, whether real, personal, or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, including, without limitation, notes
and accounts receivable and the Equity Interests of the Borrower’s Subsidiaries.
 
“Documentation Agent” means SunTrust Bank in its capacity as documentation agent
for the credit facility evidenced by this Agreement.
 
“Dollars” or “$” refers to lawful money of the United States of America.
 
“Domestic Subsidiary” means any Subsidiary of the Borrower other than a Foreign
Subsidiary.
 
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
 
“Eligible Investments” means (a) Permitted Investments, (b) investments in debt
and/or equity securities, (c) investments in loan portfolios, (d) investments in
derivatives and other financial instruments and (e) Repurchase Agreements.
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
 
7

--------------------------------------------------------------------------------

 
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
 
“Eurodollar”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
“Excluded Taxes” means, with respect to any payment made by the Borrower under
any Loan Document, any of the following Taxes imposed on or with respect to a
Recipient:
 
(a) income or franchise Taxes imposed on (or measured by) net income by the
United States of America or any state or political subdivision thereof, or by
the jurisdiction under the laws of which such Recipient is organized or in which
its principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits Taxes imposed by
the United States of America or any similar Taxes imposed by any other
jurisdiction in which the Borrower is located and (c) in the case of a Non-U.S.
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.19(b)), any U.S. Federal withholding Taxes resulting from any law in
effect (including FATCA) on the date such Non-U.S. Lender becomes a party to
this Agreement (or designates a new lending office) or is attributable to such
Non U.S. Lender’s failure to comply with Section 2.17(f), except to the extent
that such Non-U.S. Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding Taxes pursuant to
Section 2.17(a).
 
 
8

--------------------------------------------------------------------------------

 
 
“Existing Credit Facilities” means the credit and loan facilities evidenced by
each of (i) the Loan Agreement, dated as of June 3, 2008, by and between the
Borrower and JPMorgan Chase Bank, N.A., as lender and (ii) the Uncommitted Line
of Credit Letter Agreement, dated as of June 3, 2008, by and between JPMorgan
Chase Bank, N.A. and the Borrower, each as amended, restated, supplemented or
otherwise modified prior to the date hereof.
 
“Existing Debentures” means, collectively, the following:  (a) the
fixed/floating rate junior subordinated deferrable interest debentures due 2037
of the Borrower in the original aggregate principal amount of $40.0 million;
(b) the fixed/floating rate junior subordinated deferrable interest debentures
due 2036 of the Borrower in the original aggregate principal amount of
$30.0 million; (c) the fixed/floating rate junior subordinated deferrable
interest debentures due March 2035 of the Borrower in the original aggregate
principal amount of $25.0 million; and (d) the fixed/floating rate junior
subordinated deferrable interest debentures due June 2035 of the Borrower in the
original aggregate principal amount of $25.0 million; in each case with respect
to the foregoing, issued to TOPS Trusts pursuant to the applicable Existing
Indenture, and as the same may be further amended, amended and restated,
supplemented or otherwise modified from time to time in accordance with
Section 6.13.
 
“Existing Guarantees” means, collectively, the following: (a) the Guarantee
Agreement, dated as of March 17, 2005, by and between the Borrower, as
guarantor, and Wilmington Trust Company, and issued in connection with the
Structured Securities issued on or about March 17, 2005; (b) the Guarantee
Agreement, dated as of June 15, 2005, by and between the Borrower, as guarantor,
and Wilmington Trust Company, and issued in connection with the Structured
Securities issued on or about June 15, 2005; (c) the Guarantee Agreement, dated
July 25, 2006, by and between the Borrower, as guarantor, and Wilmington Trust
Company, and issued in connection with the Structured Securities issued on or
about July 25, 2006; and (d) the Guarantee Agreement, dated as of March 22,
2007, by and between the Borrower, as guarantor, and Wilmington Trust Company,
and issued in connection with the Structured Securities issued on or about March
22, 2007; in each case pursuant to which the Borrower agreed to guarantee the
payment of distributions and payments on liquidation or redemption of the trust
preferred securities issued in connection therewith, but only in each case to
the extent of funds held by the trust that issued such trust preferred
securities (such obligations of the Borrower under such guarantee agreement are
subordinate to all of the Borrower’s senior and subordinated debt).
 
“Existing Indentures” means the indentures governing the Existing Debentures, as
the same may be further amended, amended and restated, supplemented or otherwise
modified from time to time in accordance with Section 6.13.
 
“Existing Letters of Credit” has the meaning assigned to such term in Section
2.06(a).
 
“Existing Regulated Insurance Companies” means, collectively, the Subsidiaries
of the Borrower set forth on Schedule 1.01.
 
“Existing Structured Securities” means, collectively, (a) each of the Existing
Debentures, (b) the common securities issued by the applicable TOPS Trust to the
Borrower in connection with such Existing Debentures, (c) the trust preferred
securities issued by such TOPS Trust in connection with such Existing Debentures
having substantially similar terms as such Existing Debentures and (d) the
Existing Guarantees and any other guarantee agreement executed and delivered by
the Borrower with respect to such issued trust preferred securities, all of the
foregoing as described in either (x) the Borrower’s Form 8-K filed by the
Borrower with the SEC on March 22, 2007, or (y) Amendment No. 5 to the
Borrower’s Form S-1 filed by the Borrower with the SEC on November 8, 2006, as
the case may be, and all of the foregoing in clauses (a), (b), (c) and (d) above
as may be further amended, amended and restated, supplemented or otherwise
modified from time to time in accordance with Section 6.13.
 
 
9

--------------------------------------------------------------------------------

 
 
“Extended Letter of Credit” has the meaning assigned to such term in Section
2.06(c).
 
“Family Member” means, with respect to any individual, any other individual
having a relationship by blood (to the second degree of consanguinity),
marriage, or adoption to such individual.
 
“Family Trusts” means, with respect to any individual, trusts or other estate
planning vehicles established for the benefit of such individual or Family
Members of such individual and in respect of which such individual or a Family
Member of such individual serves as trustee or in a similar capacity and has
sole control.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any regulations or official interpretations thereof.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Financial Officer” of any Person means the chief financial officer, principal
accounting officer, treasurer or controller of such Person.
 
“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Borrower and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).
 
“Foreign Pension Plan” means any plan, fund (including any superannuation fund)
or other similar program established or maintained outside the United States by
the Borrower or any one or more of its Subsidiaries primarily for the benefit of
employees of the Borrower or such Subsidiaries residing outside the United
States, which plan, fund or other similar program provides, or results in,
retirement income, a deferral of income in contemplation of retirement or
payments to be made upon termination of employment, and which plan is not
subject to ERISA or the Code.
 
“Foreign Subsidiary” means any Subsidiary of the Borrower which is organized
under the laws of any jurisdiction outside of the United States.
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
 
10

--------------------------------------------------------------------------------

 
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment or performance thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.  The
amount of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Historical Statutory Statements” has the meaning assigned to such term in
Section 3.04(b).
 
“Increasing Lender” has the meaning assigned to such term in Section 2.20.
 
“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.
 
“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind; (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments; (c) all obligations of such Person upon which interest
charges are customarily paid or accrued; (d) all obligations of such Person
under conditional sale or other title retention agreements relating to property
acquired by such Person; (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business on normal trade terms and
not overdue by more than 90 days); (f) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed, but
limited to the fair market value of such property; (g) all Capital Lease
Obligations and synthetic lease obligations of such Person; (h) all Swap
Obligations of such Person; (i) all obligations, contingent or otherwise, of
such Person for the reimbursement of any obligor in respect of letters of
credit, letters of guaranty, bankers’ acceptances and similar credit
transactions; (j) the redemption price of all redeemable preferred stock of such
Person (but not accrued dividends on any preferred stock), but only to the
extent that such stock is redeemable at the option of the holder or requires
sinking fund or similar payments at any time prior to the Maturity Date; and
(k) all Guarantees by such Person in respect of Indebtedness or obligations of
others of the kinds referred to in clauses (a) through (j) above.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
 
 
11

--------------------------------------------------------------------------------

 
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by the Borrower under any Loan Document and
(b) Other Taxes.
 
“Insurance Business” means one or more aspects of the business of issuing or
underwriting insurance or reinsurance and other businesses reasonably related
thereto.
 
“Insurance Licenses” has the meaning assigned to such term in Section 3.16.
 
“Insurance Model Act” means the Risk-Based Capital for Insurers Model Act as
promulgated by the NAIC, as amended from time to time.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.
 
“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and the Maturity Date
and (b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and the Maturity Date.
 
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period.  For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.
 
“Investment Policy” means the investment policy of the Borrower as in effect
from time to time.
 
“Investments” has the meaning assigned to such term in Section 6.04.
 
“IRS” means the United States Internal Revenue Service.
 
“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i).  The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate so long as such Affiliate expressly
agrees to perform in accordance with their terms all of the obligations that by
the terms of this Agreement are required to be performed by it as the Issuing
Bank.
 
 
12

--------------------------------------------------------------------------------

 
 
“Junior Subordinated Debentures” means, collectively, the following:  (a) the
Existing Debentures; and (b) any other subordinated debentures which (i) by
their terms (or by the terms of any security into which they are convertible or
for which they are exchangeable at the option of the holder thereof), or upon
the happening of any event mature or are mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or are redeemable at the sole option of
the holder thereof on or after the Maturity Date, (ii) are issued pursuant to
Debenture Indentures, (iii) are issued to a TOPS Trust which issues to
investors, simultaneously with the issues of such debentures, trust preferred
securities having substantially similar terms as such debentures, (iv) mature
after, and do not require any scheduled amortization or other scheduled payments
of principal prior to, the date that is 367 days after the Maturity Date and
(v) are reasonably acceptable to the Administrative Agent, in each case with
respect to foregoing in clause (b) above, as the same may be further amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with Section 6.13.
 
“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).
 
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
 
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.
 
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
 
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
deposits in Dollars in the London interbank market) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period, as the rate for deposits in Dollars with a maturity comparable to such
Interest Period.  In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which deposits in Dollars in an amount
equal to $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
 
 
13

--------------------------------------------------------------------------------

 
 
“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(e) of this Agreement, any Letter of Credit applications and all
other agreements, instruments, documents and certificates identified in
Section 4.01 executed and delivered to, or in favor of, the Administrative Agent
or any Lenders and including all other pledges, powers of attorney, consents,
assignments, contracts, notices, letter of credit agreements and all other
written matter whether heretofore, now or hereafter executed by or on behalf of
the Borrower, or any employee of the Borrower, and delivered to the
Administrative Agent or any Lender in connection with this Agreement or the
transactions contemplated hereby.  Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.
 
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
 
“Maiden Debt” means all Indebtedness and other obligations and liabilities of
AII to Maiden Insurance under a loan agreement between AII and Maiden Insurance,
pursuant to which Maiden Insurance lends funds to AII from time to time for the
amount of the obligations of the Borrower’s U.S., Irish and U.K. insurance
companies (the “AmTrust Ceding Insurers”) that AII is obligated to secure, not
to exceed an amount equal to Maiden Insurance’s proportionate share of such
obligations to such AmTrust Ceding Insurers in accordance with certain quota
share reinsurance agreements, all of the foregoing as described in the
Borrower’s Form 10-Q filed by the Borrower with the SEC on November 9, 2010, as
such loan agreement and any other documents entered into in connection therewith
may be amended from time to time.
 
“Maiden Insurance” means Maiden Insurance Company, Ltd., a company organized
under the laws of Bermuda and a wholly-owned subsidiary of Maiden Holdings,
Inc., a Bermuda insurance holding company.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition (financial or otherwise) of the Borrower and the
Subsidiaries taken as a whole or (b) the validity or enforceability of this
Agreement or any and all other Loan Documents or the rights or remedies of the
Administrative Agent and the Lenders thereunder.
 
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of any one or more of the Borrower and its Subsidiaries in an aggregate
principal amount exceeding the Threshold Amount.  For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Borrower
or any Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.
 
“Maturity Date” means January 28, 2014.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
 
14

--------------------------------------------------------------------------------

 
 
“NAIC” means the National Association of Insurance Commissioners and any
successor thereto.
 
“Net Worth” means, as to any Person, the sum of its capital stock (including its
preferred stock), capital in excess of par or stated value of shares of its
capital stock (including its preferred stock), retained earnings and any other
account which, in accordance with GAAP, constitutes stockholders equity, but
excluding the effects of Financial Accounting Statement No. 115.
 
“Non-U.S.  Lender” means a Lender that is not a U.S. Person.
 
“Obligations” means (a) all obligations of the Borrower from time to time
arising under or in respect of the due and punctual payment of (i) the principal
of and premium, if any, and interest (including interest accruing during the
pendency of any proceeding under any Debtor Relief Laws, regardless of whether
allowed or allowable in such proceeding) on the Loans, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, and (ii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
proceeding under any Debtor Relief Laws, regardless of whether allowed or
allowable in such proceeding), of the Borrower under this Agreement and the
other Loan Documents, and (b) the due and punctual performance of all covenants,
agreements, obligations and liabilities of the Borrower under or pursuant to
this Agreement and the other Loan Documents.
 
“Organizational Documents” means, with respect to any Person, (i) in the case of
any corporation, the certificate of incorporation and by-laws (or similar
documents) of such Person, (ii) in the case of any limited liability company,
the certificate of formation and operating agreement (or similar documents) of
such Person, (iii) in the case of any limited partnership, the certificate of
formation and limited partnership agreement (or similar documents) of such
Person, (iv) in the case of any general partnership, the partnership agreement
(or similar document) of such Person and (v) in any other case, the functional
equivalent of the foregoing.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).
 
“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.19(b)).
 
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
 
“Participant” has the meaning assigned to such term in Section 9.04.
 
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
 
 
15

--------------------------------------------------------------------------------

 
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Acquisition” means any acquisition, whether by purchase, merger,
consolidation or otherwise, by the Borrower or any of its Subsidiaries of
(a) all or substantially all of the property of any Person, or of any business,
book of business, business unit or division of any Person or (b) Equity
Interests of any Person, and otherwise causing such Person to become a
Subsidiary, if each of the following conditions is met:
 
(i) in the case of the acquisition of Equity Interest of such Person, upon the
consummation thereof, such Equity Interests acquired or otherwise issued by such
Person or any newly-formed Subsidiary of the Borrower in connection with such
acquisition shall be wholly-owned directly by the Borrower or one or more
Subsidiaries;
 
(ii) in the case of the acquisition of all or substantially all of the property
of or of any business, business unit or division of any Person, in each case,
upon the consummation thereof, such property, business, business unit or
division shall be wholly-owned directly by the Borrower or one or more
Subsidiaries;
 
(iii) no Default then exists or would result therefrom;
 
(iv) after giving effect to such acquisition on a Pro Forma Basis, the Borrower
shall be in compliance with Section 6.15(c) as of the last day of the Test
Period most recently ended (as determined in accordance with Section 6.15(g));
 
(v) neither the Borrower nor any of its Subsidiaries shall, in connection with
any such transaction, assume or remain liable with respect to any Indebtedness
or other liability (including any material tax or ERISA liability) of the
related seller or the business, Person or properties acquired, except (A) to the
extent permitted under Section 6.01 and (B) obligations not constituting
Indebtedness incurred in the ordinary course of business and necessary or
desirable to the continued operation of the underlying properties, and any other
such liabilities or obligations not permitted to be assumed or otherwise
supported by the Borrower or any other Subsidiary hereunder shall be paid in
full or released as to the business, Persons or properties being so acquired on
or before the consummation of such acquisition;
 
(vi) the Person or business to be acquired shall be, or shall be engaged in, a
business of the type that the Borrower and its Subsidiaries are permitted to be
engaged in under Section 6.10, the property acquired in connection with any such
transaction shall be free and clear of any Liens, other than Permitted
Encumbrances and Liens permitted under Section 6.02(h) and the property to be
acquired is to be used in a business of the type that the Borrower and its
Subsidiaries are permitted to be engaged in under Section 6.10;
 
(vii) the Board of Directors of the Person to be acquired shall not have
indicated publicly its opposition to the consummation of such acquisition (which
opposition has not been publicly withdrawn);
 
(viii) transactions in connection therewith shall be consummated in accordance
with all applicable Requirements of Law;
 
 
16

--------------------------------------------------------------------------------

 

(ix) in connection with a transaction involving consideration in excess of
$50,000,000, the Borrower shall have provided the Administrative Agent with
financial statements of the Person or business to be acquired and all such other
information and data relating to such transaction or the Person or business to
be acquired as may be reasonably requested by the Administrative Agent; and
 
(x) at least 5 Business Days prior to the proposed date of consummation of the
transaction, the Borrower shall have delivered to the Administrative Agent a
certificate of a Financial Officer of the Borrower certifying that (A) such
transaction complies with this definition (which shall have attached thereto
reasonably detailed backup data and calculations showing such compliance), and
(B) such transaction could not reasonably be expected to result in a Material
Adverse Effect.
 
“Permitted Encumbrances” means:
 
(a) Liens for Taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
 
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;
 
(c) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
 
(d) Liens given in lieu of surety, stay or appeal bonds or deposits required by
law or any governmental regulations, court order or judgment as a condition to
the transaction of business or the exercise of any right, privilege or license;
 
(e) Liens securing judgments not constituting an Event of Default under
clause (k) of Article VII;
 
(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary; and
 
(g) Liens granted in the ordinary course of business and consistent with past
practices on invested assets pursuant to trust, withheld balances or other
security arrangements in connection with (i) reinsurance policies entered into
in the ordinary course of business or (ii) regulatory requirements.
 
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
 
“Permitted Holders” means, collectively, (a) George Karfunkel and his Permitted
Related Persons, (b) Michael Karfunkel and his Permitted Related Persons, and
(c) Barry D. Zyskind and his Permitted Related Persons.
 
“Permitted Investments” means:
 
 
17

--------------------------------------------------------------------------------

 
 
(a)  direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
 
(b)  investments in commercial paper maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
 
(c)  investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
 
(d)  fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above; and
 
(e)  money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000.
 
“Permitted Qualifying Subordinated Indebtedness” means unsecured Indebtedness of
the Borrower; provided that (i) both immediately prior to and after giving
effect (including pro forma effect) thereto, no Default or Event of Default
shall exist or result therefrom, (ii) such Indebtedness matures after, and does
not require any scheduled amortization or other scheduled payments of principal
prior to, the date that is 367 days after the Maturity Date, (iii) such
Indebtedness is not guaranteed by any Subsidiary of the Borrower other than the
Subsidiary Guarantors (which guarantees shall be expressly subordinated to the
Obligations on terms reasonably acceptable to the Administrative Agent), (iv)
such Indebtedness shall be expressly subordinated to the Obligations on terms
reasonably acceptable to the Administrative Agent and (v) the aggregate
principal amount of Indebtedness permitted to be issued or incurred under this
definition shall not exceed $100,000,000 at any time outstanding.
 
“Permitted Related Persons” means, with respect to any individual, (a) the
Family Members of such individual, (b) the Family Trusts of such individual and
the Controlled Entities of such Family Trusts and (c) the Controlled Charitable
Foundations of such individual.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
 
 
18

--------------------------------------------------------------------------------

 
 
“Pro Forma Basis” means on a basis in accordance with GAAP and Regulation S-X
and otherwise reasonably satisfactory to the Administrative Agent.
 
“Purchase Money Obligation” means, for any Person, the obligations of such
Person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any fixed
or capital assets or the cost of installation, construction or improvement of
any such assets and any refinancing thereof; provided, however, that (i) such
Indebtedness is incurred within one year after such acquisition, installation,
construction or improvement of such assets by such person and (ii) the amount of
such Indebtedness does not exceed 100% of the cost of such acquisition,
installation, construction or improvement, as the case may be.
 
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.
 
“Register” has the meaning assigned to such term in Section 9.04.
 
“Regulated Insurance Company” means any Subsidiary of the Borrower that is an
authorized or admitted insurance carrier that transacts Insurance Business in
any jurisdiction (foreign or domestic) and is regulated by any Applicable
Insurance Regulatory Authority.
 
“Regulation S-X” means Regulation S-X under the Securities Act of 1933, as
amended.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Repurchase Agreement” means a repurchase agreement entered into by the Borrower
from time to time pursuant to which the Borrower shall have sold securities to a
third party and has agreed to repurchase such security at a specified time in
the future; provided, that such repurchase agreement shall have been entered
into by the Borrower solely in connection with the Borrower’s investment
portfolio and in accordance with the Investment Policy of the Borrower.
 
“Repurchase Liability” means, at any date of determination, the liability of the
Borrower to purchase securities in the market that are identical to those
securities it borrowed and sold pursuant to Repurchase Transactions (it being
understood that such liability shall be measured based on the then market value
of such security).
 
“Repurchase Transaction” means a repurchase transaction in which the Borrower
borrows a security and delivers it to a purchaser and at a later date, the
Borrower purchases the identical security in the market to replace the borrowed
security; provided, that such transaction shall have been entered into by the
Borrower solely in connection with the Borrower’s investment portfolio and in
accordance with the Investment Policy of the Borrower.
 
“Required Lenders” means, subject to Section 2.21(b), at any time, Lenders
having Revolving Credit Exposures and unused Commitments representing more than
50% of the sum of the total Revolving Credit Exposures and unused Commitments at
such time.
 
“Requirements of Law” means, collectively, any and all requirements of any
Governmental Authority including any and all laws, judgments, orders, decrees,
ordinances, rules, regulations, statutes or case law.
 
 
19

--------------------------------------------------------------------------------

 
 
“Responsible Officer” of any Person means any executive officer or Financial
Officer of such person and any other officer or similar official thereof with
responsibility for the administration of the obligations of such Person in
respect of this Agreement.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest or other
equity interest of the Borrower or any of its Subsidiaries, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such Equity Interest or other
equity interest, or on account of any return of capital to any of such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such Equity Interest or other
equity interests.
 
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.
 
“Revolving Loan” means a Loan made pursuant to Section 2.01.
 
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
 
“SAP” means, with respect to any Regulated Insurance Company, the statutory
accounting principles and accounting procedures and practices prescribed or
permitted by the Applicable Insurance Regulatory Authority of the state or
jurisdiction in which such Regulated Insurance Company is domiciled; it being
understood and agreed that determinations in accordance with SAP for purposes of
Section 6.15, including defined terms as used therein, are subject (to the
extent provided therein) to Section 1.04.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D of the Board.  Eurodollar Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D of
the Board or any comparable regulation.  The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
 
“Statutory Statements” means, with respect to any Regulated Insurance Company
for any fiscal year, the annual or quarterly financial statements of such
Regulated Insurance Company as required to be filed with the Applicable
Insurance Regulatory Authority of its jurisdiction of domicile and in accordance
with the laws of such jurisdiction, together with all exhibits, schedules,
certificates and actuarial opinions required to be filed or delivered therewith.
 
“Strategic Investment” means (i) Investments by the Borrower or any Subsidiary
in less than 50% of the Equity Interests of a Person and (ii) loans or advances
by the Borrower or any Subsidiary to a Person, in the case of each of (i) and
(ii), that is engaged in a business of the type in which the Borrower and its
Subsidiaries are permitted to engage under Section 6.10 and with which the
Borrower or such Subsidiary has an arms’-length written agreement for the
provision by such Person of services, goods or other assets useful in the
Borrower’s or any Subsidiary’s business.
 
 
20

--------------------------------------------------------------------------------

 
 
“Structured Securities” means, collectively, the following:  (a) the Existing
Structured Securities; and (b) (i) any other Junior Subordinated Debentures,
(ii) the common securities issued by TOPS Trusts to the Borrower in connection
with such other Junior Subordinated Debentures, (iii) the trust preferred
securities issued by TOPS Trusts in connection with such other Junior
Subordinated Debentures and having substantially similar terms as such Junior
Subordinated Debentures and (iv) any guarantee executed and delivered by the
Borrower with respect to such trust preferred securities, in each case with
respect to the foregoing in clause (b) above, all reasonably acceptable to the
Administrative Agent and as the same may be further amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with Section 6.13.
 
“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary the payment of which is subordinated to payment of the obligations
under the Loan Documents.
 
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
 
“Subsidiary” means any subsidiary of the Borrower.
 
“Substantial Portion” means, with respect to the assets of the Borrower and its
Subsidiaries, assets which (a) represent more than 10% of the consolidated
assets of the Borrower and its Subsidiaries as would be shown in the
consolidated financial statements of the Borrower and its Subsidiaries as of
December 31, 2011, or (b) are responsible for generating more than 10% of the
consolidated net revenues or of the Consolidated Net Income of the Borrower and
its Subsidiaries as reflected in the financial statements referred to in
clause (a) above.
 
“Swap Agreement” means any transaction (including an agreement with respect
thereto) that is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency
option, derivative transaction or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.
 
“Swap Obligations” means obligations under or with respect to Swap Agreements.
 
“Syndication Agent” means The Bank of Nova Scotia in its capacity as syndication
agent for the credit facility evidenced by this Agreement.
 
 
21

--------------------------------------------------------------------------------

 
 
“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Test Period” means, at any time, the four consecutive fiscal quarters of the
Borrower then last ended.
 
“Threshold Amount” means $10,000,000.
 
“TOPS Trust” means a trust sponsored by the Borrower created for the sole
purpose of issuing its trust preferred and common securities in connection with
the issuance of Junior Subordinated Debentures and which is not part of the
Borrower’s consolidated group of entities in accordance with GAAP.
 
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 
“UBI Seller” means Trinity Universal Insurance Company, Inc., a Texas
corporation.
 
“UBI Seller Note” means the Promissory Note, dated as of June 1, 2008, made by
the Borrower and payable to the UBI Seller in the original principal amount of
$30.0 million, as the same may be amended, amended and restated, supplemented or
otherwise modified from time to time in accordance with Section 6.14.
 
“UBI Seller Note Obligations” means all obligations, liabilities and
indebtedness of the Borrower to the UBI Seller arising under or pursuant to the
UBI Seller Note.
 
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
 
“U.S. Regulated Insurance Company” means a Regulated Insurance Company organized
under the laws of a jurisdiction within the United States.
 
“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(D)(2).
 
“Voting Stock” means, with respect to any Person, any class or classes of Equity
Interests pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a majority of the Board of
Directors of such Person.
 
“Wholly Owned Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company or other entity of which all of the
Equity Interests (other than, in the case of a corporation, directors’
qualifying shares or nominee shares required under applicable law) are directly
or indirectly owned or controlled by such Person and/or one or more Wholly Owned
Subsidiaries of such Person.  Unless the context clearly requires otherwise, all
references to any Wholly Owned Subsidiary shall mean a Wholly Owned Subsidiary
of the Borrower.
 
 
22

--------------------------------------------------------------------------------

 
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
“Withholding Agent” means the Borrower and the Administrative Agent.
 
SECTION 1.02.    Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
 
SECTION 1.03.    Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders and decrees, of all
Governmental Authorities.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
 
SECTION 1.04.    Accounting Terms; GAAP; SAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP or SAP, as the case may be, as in effect from
time to time; provided that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or SAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or SAP or in the application thereof,
then such provision shall be interpreted on the basis of GAAP or SAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.  Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made
(i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Financial
Accounting Standards Board Staff Position APB 14-1 to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof.
 
23

--------------------------------------------------------------------------------


 
SECTION 1.05.    Status of Obligations.  In the event that the Borrower shall at
any time issue or have outstanding any Subordinated Indebtedness, the Borrower
shall take all such actions as shall be necessary to cause the Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness.  Without limiting the foregoing, the Obligations are
hereby designated as “senior indebtedness” and as “designated senior
indebtedness” and words of similar import under and in respect of any indenture
or other agreement or instrument under which such Subordinated Indebtedness is
outstanding and are further given all such other designations as shall be
required under the terms of any such Subordinated Indebtedness in order that the
Lenders may have and exercise any payment blockage or other remedies available
or potentially available to holders of senior indebtedness under the terms of
such Subordinated Indebtedness.
 
ARTICLE II
 
The Credits
 
SECTION 2.01.    Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrower in Dollars
from time to time during the Availability Period in an aggregate principal
amount that will not result in (a) such Lender’s Revolving Credit Exposure
exceeding such Lender’s Commitment or (b) the sum of the total Revolving Credit
Exposures exceeding the Aggregate Commitment.  Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Revolving Loans.
 
SECTION 2.02.    Loans and Borrowings.  (a)  Each Revolving Loan shall be made
as part of a Borrowing consisting of Revolving Loans made by the Lenders ratably
in accordance with their respective Commitments.  The failure of any Lender to
make any Loan required to be made by it shall not relieve any other Lender of
its obligations hereunder; provided that the Commitments of the Lenders are
several and no Lender shall be responsible for any other Lender’s failure to
make Loans as required.
 
(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith.  Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan (and in the case of an Affiliate, the provisions of Sections 2.14, 2.15,
2.16 and 2.17 shall apply to such Affiliate to the same extent as to such
Lender); provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.
 
(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $2,500,000.  At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $100,000 and not less than $500,000; provided that an
ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the Aggregate Commitment or that is required to finance
the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e).  Borrowings of more than one Type and Class may be outstanding
at the same time; provided that there shall not at any time be more than a total
of eight (8) Eurodollar Revolving Borrowings outstanding.
 
 
24

--------------------------------------------------------------------------------

 
 
(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
 
SECTION 2.03.    Requests for Revolving Borrowings.  To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three (3) Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, one (1) Business Day before the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e) may be
given not later than 10:00 a.m., New York City time, on the date of the proposed
Borrowing.  Each such telephonic Borrowing Request shall be irrevocable and
shall be confirmed promptly by hand delivery or telecopy to the Administrative
Agent of a written Borrowing Request in a form approved by the Administrative
Agent and signed by the Borrower.  Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:
 
(i) the aggregate amount of the requested Borrowing;
 
(ii) the date of such Borrowing, which shall be a Business Day;
 
(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
 
(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
 
(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.
 
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
 
SECTION 2.04.    Intentionally Omitted.
 
SECTION 2.05.    Intentionally Omitted.
 
SECTION 2.06.    Letters of Credit.  (a)  General.  Subject to the terms and
conditions set forth herein, the Borrower or AII may request the issuance of
Letters of Credit denominated in Dollars for the Borrower’s account or for the
account of AII, in a form reasonably acceptable to the Administrative Agent and
the Issuing Bank, at any time and from time to time during the Availability
Period.  In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.  The letters of credit
identified on Schedule 2.06 (the “Existing Letters of Credit”) shall be deemed
to be “Letters of Credit” issued on the Effective Date for all purposes of the
Loan Documents.  Notwithstanding the foregoing or anything else contained in
this Agreement to the contrary, no Letter of Credit may be issued to support
obligations with respect to syndicates at the Society of Lloyd’s.
 
25

--------------------------------------------------------------------------------


 
(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the amount of the LC Exposure shall not exceed $50,000,000 and
(ii) the sum of the total Revolving Credit Exposures shall not exceed the
Aggregate Commitment.
 
(c) Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five (5) Business Days prior to the Maturity Date; provided that any Letter of
Credit which is issued in the final year prior to the Maturity Date may have an
expiry date which is no later than the date which is one year after the Maturity
Date if cash collateralized as contemplated by Section 2.06(j) below (each such
Letter of Credit, an “Extended Letter of Credit”).
 
(d) Participations.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Bank, such Lender’s Applicable Percentage of each
LC Disbursement made by the Issuing Bank and not reimbursed by the Borrower on
the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any
reason.  Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
 
 
26

--------------------------------------------------------------------------------

 

(e) Reimbursement.  If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit (including, for the avoidance of doubt, a Letter
of Credit issued for the account of AII), the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent in Dollars the amount equal
to such LC Disbursement, calculated as of the date the Issuing Bank made such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., New York City time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, New York City time, on the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
if such LC Disbursement is not less than $1,000,000, the Borrower may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with an ABR Revolving Borrowing in an
equivalent amount of such LC Disbursement and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing.  If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof.  Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Bank the amounts so received by it from the Lenders.  Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear.  Any payment made by a Lender
pursuant to this paragraph to reimburse the Issuing Bank for any LC Disbursement
(other than the funding of ABR Revolving Loans as contemplated above) shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.
 
(f) Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations
hereunder.  Neither the Administrative Agent, the Lenders nor the Issuing Bank,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Bank; provided that the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
 
 
27

--------------------------------------------------------------------------------

 
 
(g) Disbursement Procedures.  The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.
 
(h) Interim Interest.  If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply.  Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.
 
(i) Replacement of Issuing Bank.  The Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank.  The Administrative Agent shall
notify the Lenders of any such replacement of the Issuing Bank.  At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b).  From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
 
 
28

--------------------------------------------------------------------------------

 

(j) Cash Collateralization.  If (x) any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, or (y) the Borrower requests the issuance of an Extended Letter of
Credit, the Borrower shall deposit in an account with the Administrative Agent,
in the name of the Administrative Agent and for the benefit of the Lenders (the
“LC Collateral Account”), an amount in cash equal to 105% of the amount of the
LC Exposure in respect of such Extended Letter of Credit (in the case of the
foregoing clause (y)) or in the aggregate (in the case of the foregoing clause
(x) as of such date plus any accrued and unpaid interest thereon); provided that
the obligation to deposit such cash collateral shall (1) in the case of an
Extended Letter of Credit, be required by no later than the date of issuance,
renewal or extension of such Extended Letter of Credit and (2) become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in clause (h) or (i) of
Article VII.  Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Obligations.  The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account.  Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest.  Interest or profits,
if any, on such investments shall accumulate in such account.  Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Lenders with LC
Exposure  representing greater than 50% of the total LC Exposure), be applied to
satisfy other Obligations.  If the Borrower is required to provide an amount of
cash collateral hereunder as a result of the occurrence of an Event of Default,
such amount (to the extent not applied as aforesaid) shall be returned to the
Borrower within three (3) Business Days after all Events of Default have been
cured or waived.
 
SECTION 2.07.    Funding of Borrowings.  (a)  Each Lender shall make each Loan
to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders in an amount equal to such Lender’s Applicable
Percentage.  The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York
City or Chicago and designated by the Borrower in the applicable Borrowing
Request; provided that ABR Revolving Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Bank.
 
(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
 
SECTION 2.08.    Interest Elections.  (a)  Each Revolving Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurodollar Revolving Borrowing, shall have an initial Interest Period
as specified in such Borrowing Request.  Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section.  The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.
 
 
29

--------------------------------------------------------------------------------

 
 
(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election.  Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the
Borrower.  Notwithstanding any contrary provision herein, this Section shall not
be construed to permit the Borrower to elect an Interest Period for Eurodollar
Loans that does not comply with Section 2.02(d).
 
(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
 
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
 
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
 
(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which Interest
Period shall be a period contemplated by the definition of the term “Interest
Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.
 
SECTION 2.09.    Termination and Reduction of Commitments.  (a)  Unless
previously terminated, the Commitments shall terminate on the Maturity Date.
 
(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the sum of the Revolving Credit Exposures would exceed the
Aggregate Commitment.
 
 
30

--------------------------------------------------------------------------------

 
 
(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied.  Any termination or reduction of the Commitments shall be
permanent.  Each reduction of the Commitments shall be made ratably among the
Lenders in accordance with their respective Commitments.
 
SECTION 2.10.    Repayment of Loans; Evidence of Debt.  (a)  The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date.
 
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
 
(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
 
(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
 
(e) Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent.  Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
 
 
31

--------------------------------------------------------------------------------

 

SECTION 2.11.    Prepayment of Loans.  The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with the provisions of this Section 2.11.  The
Borrower shall notify the Administrative Agent by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing, not later than 11:00 a.m., New York City time,
three (3) Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 11:00 a.m., New York
City time, one (1) Business Day before the date of prepayment.  Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.09, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09.  Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in
Section 2.02.  Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by (i) accrued interest to the extent required by Section 2.13 and
(ii) break funding payments pursuant to Section 2.16.  If at any time the sum of
the aggregate principal amount of all of the Revolving Credit Exposures exceeds
the Aggregate Commitment, the Borrower shall immediately (x) repay Borrowings
and (y) after all Borrowings have been repaid in full, cash collateralize LC
Exposure in an account with the Administrative Agent in the manner described in
Section 2.06(j), in an aggregate principal amount sufficient to cause the
aggregate principal amount of all Revolving Credit Exposures to be less than or
equal to the Aggregate Commitment.
 
SECTION 2.12.    Fees.  (a)  The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the daily amount of the Available Revolving Commitment of
such Lender during the period from and including the Effective Date to but
excluding the date on which such Commitment terminates; provided that, if such
Lender continues to have any Revolving Credit Exposure after its Commitment
terminates, then such commitment fee shall continue to accrue on the daily
amount of such Lender’s Revolving Credit Exposure from and including the date on
which its Commitment terminates to but excluding the date on which such Lender
ceases to have any Revolving Credit Exposure.  Accrued commitment fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Commitments terminate, commencing on the
first such date to occur after the date hereof.  All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
 
(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurodollar Revolving Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure and (ii) to the Issuing Bank for its own account a fronting fee, which
shall accrue at the rate of 0.125% per annum on the average daily amount of the
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) attributable to Letters of Credit issued by the Issuing Bank
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any LC Exposure, as well as the Issuing Bank’s standard fees and
commissions with respect to the issuance, amendment, cancellation, negotiation,
transfer, presentment, renewal or extension of any Letter of Credit or
processing of drawings thereunder.  Unless otherwise specified above,
participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third (3rd) Business Day following such last day, commencing on the first such
date to occur after the Effective Date; provided that all such fees shall be
payable on the date on which the Commitments terminate and any such fees
accruing after the date on which the Commitments terminate shall be payable on
demand.  Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within ten (10) days after demand.  All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
 
 
32

--------------------------------------------------------------------------------

 
 
(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.
 
(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders.  Fees paid shall not be refundable under any
circumstances.
 
SECTION 2.13.    Interest.  (a)  The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Rate.
 
(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
 
(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
 
(d) Accrued interest on each Revolving Loan shall be payable in arrears on each
Interest Payment Date for such Revolving Loan and upon termination of the
Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment
and (iii) in the event of any conversion of any Eurodollar Revolving Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.
 
(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
 
SECTION 2.14.    Alternate Rate of Interest.  If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
 
(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or
 
(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
 
33

--------------------------------------------------------------------------------



then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective and any such Eurodollar Borrowing shall be repaid on the last day of
the then current Interest Period applicable thereto and (ii) if any Borrowing
Request requests a Eurodollar Revolving Borrowing, such Borrowing shall be made
as an ABR Borrowing.
 
SECTION 2.15.    Increased Costs.  (a)  If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank;
 
(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Loans
made by such Lender or any Letter of Credit or participation therein; or
 
(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Other Connection Taxes on gross or net income, profits or revenue (including
value-added or similar Taxes)) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan or of maintaining its obligation to
make any such Loan or to increase the cost to such Lender or the Issuing Bank of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or the Issuing Bank
hereunder, whether of principal, interest or otherwise, then the Borrower will
pay to such Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuing Bank, as the
case may be, for such additional costs incurred or reduction suffered as
reasonably determined by such Lender or the Issuing Bank (which determination
shall be made in good faith (and not on an arbitrary or capricious basis) and
consistent with similarly situated customers of the applicable Lender or the
Issuing Bank under agreements having provisions similar to this Section 2.15
after consideration of such factors as such Lender or the Issuing Bank then
reasonably determines to be relevant).
 
(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered as reasonably determined
by such Lender or the Issuing Bank (which determination shall be made in good
faith (and not on an arbitrary or capricious basis) and consistent with
similarly situated customers of the applicable Lender or the Issuing Bank under
agreements having provisions similar to this Section 2.15 after consideration of
such factors as such Lender or the Issuing Bank then reasonably determines to be
relevant).
 
34

--------------------------------------------------------------------------------


 
(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.
 
(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
 
SECTION 2.16.    Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11 and is revoked in
accordance therewith) or (d) the assignment of any Eurodollar Loan other than on
the last day of the Interest Period applicable thereto as a result of a request
by the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for the loss and any reasonable cost and expense
attributable to such event.  Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in Dollars of a comparable amount and period from other banks in the
eurodollar market.  A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.
 
SECTION 2.17.    Taxes.  (a)  Withholding of Taxes; Gross-Up.  Each payment by
the Borrower under any Loan Document shall be made without withholding for any
Taxes, unless such withholding is required by any law.  If any Withholding Agent
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law.  If such Taxes are Indemnified
Taxes, then the amount payable by the Borrower shall be increased as necessary
so that, net of such withholding (including such withholding applicable to
additional amounts payable under this Section), the applicable Recipient
receives the amount it would have received had no such withholding been made.
 
35

--------------------------------------------------------------------------------



(b) Payment of Other Taxes by the Borrower.  The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
 
(c) Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes by the Borrower to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
 
(d) Indemnification by the Borrower.  The Borrower shall indemnify each
Recipient for any Indemnified Taxes that are paid or payable by such Recipient
in connection with any Loan Document (including amounts paid or payable under
this Section 2.17(d)) and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  The indemnity under
this Section 2.17(d) shall be paid within ten (10) days after the Recipient
delivers to the Borrower a certificate stating the amount of any Indemnified
Taxes so paid or payable by such Recipient and describing the basis for the
indemnification claim.  Such certificate shall be conclusive of the amount so
paid or payable absent manifest error.  Such Recipient shall deliver a copy of
such certificate to the Administrative Agent.
 
(e) Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so) attributable to such Lender that are paid
or payable by the Administrative Agent in connection with any Loan Document and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  The indemnity under this Section 2.17(e) shall be paid
within ten (10) days after the Administrative Agent delivers to the applicable
Lender a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent.  Such certificate shall be conclusive of the amount so
paid or payable absent manifest error.
 
(f) Status of Lenders.  (i) Any Lender that is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to any payments under
any Loan Document shall deliver to the Borrower and the Administrative Agent, at
the time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Borrower or the Administrative Agent as will permit such payments to be
made without, or at a reduced rate of, withholding.  In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A) through (E) below) shall not be required if
in the Lender’s judgment such completion, execution or submission would subject
such Lender to any material unreimbursed cost or expense (or, in the case of a
Change in Law, any incremental material unreimbursed cost or expense) or would
materially prejudice the legal or commercial position of such Lender.  Upon the
reasonable request of the Borrower or the Administrative Agent, any Lender shall
update any form or certification previously delivered pursuant to this
Section 2.17(f).  If any form or certification previously delivered pursuant to
this Section expires or becomes obsolete or inaccurate in any respect with
respect to a Lender, such Lender shall promptly (and in any event within ten
(10) days after such expiration, obsolescence or inaccuracy) notify the Borrower
and the Administrative Agent in writing of such expiration, obsolescence or
inaccuracy and update the form or certification if it is legally eligible to
do so.
 
36

--------------------------------------------------------------------------------


  
(ii) Without limiting the generality of the foregoing, if the Borrower is a
U.S. Person, any Lender with respect to the Borrower shall, if it is legally
eligible to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies reasonably requested by the Borrower and the Administrative
Agent) on or prior to the date on which such Lender becomes a party hereto, duly
completed and executed copies of whichever of the following is applicable:
 
(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;
 
(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
 
(C) in the case of a Non-U.S. Lender for whom payments under any Loan Document
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;
 
(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a certificate substantially in the form of Exhibit F (a “U.S. Tax
Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code, (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;
 
(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a U.S. Tax Certificate on behalf of such partners; or
 
(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.
 
37

--------------------------------------------------------------------------------


 
(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
or to determine the amount to deduct and withhold from such payment.  Solely for
purposes of this Section 2.17(f)(iii), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.
 
(g) Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including
additional amounts paid pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all reasonable out-of-pocket expenses (including any
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such Governmental Authority.  Notwithstanding anything
to the contrary in this Section 2.17(g), in no event will any indemnified party
be required to pay any amount to any indemnifying party pursuant to this
Section 2.17(g) if such payment would place such indemnified party in a less
favorable position (on a net after-Tax basis) than such indemnified party would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid.  This Section 2.17(g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.
 
(h) Issuing Bank.  For purposes of Section 2.17(e) and (f), the term “Lender”
includes the Issuing Bank.
 
SECTION 2.18.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
 
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, New York City time on the date when due, in immediately available
funds, without set-off or counterclaim.  Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at its offices at 10 South Dearborn Street, 7th Floor, Chicago, Illinois 60603,
except payments to be made directly to the Issuing Bank as expressly provided
herein and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03
shall be made directly to the Persons entitled thereto, pursuant to instructions
provided to the Borrower by such Person.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments hereunder shall be made in Dollars.
 
38

--------------------------------------------------------------------------------


 
(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
 
(c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by
the Borrower pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of the Borrower maintained
with the Administrative Agent.  The Borrower hereby irrevocably authorizes
(i) the Administrative Agent to make a Borrowing for the purpose of paying each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due under the Loan Documents and agrees that all such amounts charged
shall constitute Loans and that all such Borrowings shall be deemed to have been
requested pursuant to Section 2.03 and (ii) the Administrative Agent to charge
any deposit account of the Borrower maintained with the Administrative Agent for
each payment of principal, interest and fees as it becomes due hereunder or any
other amount due under the Loan Documents.
 
(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans and participations in LC Disbursements and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
 
(e) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
 
39

--------------------------------------------------------------------------------


 
(f) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent or the Issuing Bank to satisfy such Lender’s obligations to
it under such Section until all such unsatisfied obligations are fully paid
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender under any
such Section; in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.
 
SECTION 2.19.    Mitigation Obligations; Replacement of Lenders.  (a)  If any
Lender requests compensation under Section 2.15, or the Borrower is required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
 
(b) If (i) any Lender requests compensation under Section 2.15, (ii) the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
(iii) any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under the Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Bank), which consent shall not unreasonably be withheld or
delayed, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments.  A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such  assignment
and delegation cease to apply.
 
40

--------------------------------------------------------------------------------


 
SECTION 2.20.    Expansion Option.  The Borrower may from time to time elect to
increase the Commitments or enter into one or more tranches of term loans (each
an “Incremental Term Loan”), in each case in minimum increments of $10,000,000
so long as, after giving effect thereto, the aggregate amount of such increases
and all such Incremental Term Loans does not exceed $50,000,000.  The Borrower
may arrange for any such increase or tranche to be provided by one or more
Lenders (each Lender so agreeing to an increase in its Commitment, or to
participate in such Incremental Term Loans, an “Increasing Lender”), or by one
or more new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, an “Augmenting Lender”), to increase
their existing Commitments, or to participate in such Incremental Term Loans, or
extend Commitments, as the case may be; provided that (i) each Augmenting
Lender, shall be subject to the approval of the Borrower and the Administrative
Agent and (ii) (x) in the case of an Increasing Lender, the Borrower and such
Increasing Lender execute an agreement substantially in the form of Exhibit C
hereto, and (y) in the case of an Augmenting Lender, the Borrower and such
Augmenting Lender execute an agreement substantially in the form of Exhibit D
hereto.  No consent of any Lender (other than the Lenders participating in the
increase or any Incremental Term Loan) shall be required for any increase in
Commitments or Incremental Term Loan pursuant to this Section 2.20.  Increases
and new Commitments and Incremental Term Loans created pursuant to this
Section 2.20 shall become effective on the date agreed by the Borrower, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders,
and the Administrative Agent shall notify each Lender thereof.  Notwithstanding
the foregoing, no increase in the Commitments (or in the Commitment of any
Lender) or tranche of Incremental Term Loans shall become effective under this
paragraph unless, (i) on the proposed date of the effectiveness of such increase
or Incremental Term Loans, (A) the conditions set forth in paragraphs (a) and
(b) of Section 4.02 shall be satisfied or waived by the Required Lenders and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Borrower and (B) the Borrower
shall be in compliance (on a Pro Forma Basis reasonably acceptable to the
Administrative Agent) with the covenants contained in Section 6.12 and (ii) the
Administrative Agent shall have received documents consistent with those
delivered on the Effective Date as to the corporate power and authority of the
Borrower to borrow hereunder after giving effect to such increase.  On the
effective date of any increase in the Commitments or any Incremental Term Loans
being made, (i) each relevant Increasing Lender and Augmenting Lender shall make
available to the Administrative Agent such amounts in immediately available
funds as the Administrative Agent shall determine, for the benefit of the other
Lenders, as being required in order to cause, after giving effect to such
increase and the use of such amounts to make payments to such other Lenders,
each Lender’s portion of the outstanding Revolving Loans of all the Lenders to
equal its Applicable Percentage of such outstanding Revolving Loans, and
(ii) except in the case of any Incremental Term Loans, the Borrower shall be
deemed to have repaid and reborrowed all outstanding Revolving Loans as of the
date of any increase in the Commitments (with such reborrowing to consist of the
Types of Revolving Loans, with related Interest Periods if applicable, specified
in a notice delivered by the Borrower, in accordance with the requirements of
Section 2.03).  The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each Eurodollar Loan, shall be
subject to indemnification by the Borrower pursuant to the provisions of
Section 2.16 if the deemed payment occurs other than on the last day of the
related Interest Periods.  The Incremental Term Loans (a) shall rank pari passu
in right of payment with the Revolving Loans, (b) shall not mature earlier than
the Maturity Date (but may have amortization prior to such date) and (c) shall
be treated substantially the same as (and in any event no more favorably than)
the Revolving Loans; provided that (i) the terms and conditions applicable to
any tranche of Incremental Term Loans maturing after the Maturity Date may
provide for material additional or different financial or other covenants or
prepayment requirements applicable only during periods after the Maturity Date
and (ii) the Incremental Term Loans may be priced differently than the Revolving
Loans.  Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower, each Increasing
Lender participating in such tranche, each Augmenting Lender participating in
such tranche, if any, and the Administrative Agent.  The Incremental Term Loan
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.20.  Nothing contained in this Section 2.20
shall constitute, or otherwise be deemed to be, a commitment on the part of any
Lender to increase its Commitment hereunder, or provide Incremental Term Loans,
at any time.
 
41

--------------------------------------------------------------------------------


 
SECTION 2.21.    Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);
 
(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
affected thereby;
 
(c) if any LC Exposure exists at the time such Lender becomes a Defaulting
Lender then:
 
(i) all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages  but only to the extent (A) the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s LC Exposure
does not exceed the total of all non-Defaulting Lenders’ Commitments and (B) no
Default has occurred and is continuing;
 
(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent cash collateralize for the benefit of the
Issuing Bank only the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in
Section 2.06(j) for so long as such LC Exposure is outstanding;
 
(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
 
(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and
 
(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and
 
(d) so long as such Lender is a Defaulting Lender, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.21(c), and participating interests in any newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.21(c)(i) (and such Defaulting Lender shall not
participate therein).
 
42

--------------------------------------------------------------------------------


 
If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Issuing Bank has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Issuing Bank shall not be required to
issue, amend or increase any Letter of Credit, unless the Issuing Bank shall
have entered into arrangements with the Borrower or such Lender, satisfactory to
the Issuing Bank to defease any risk to it in respect of such Lender hereunder.
 
In the event that the Administrative Agent, the Borrower and the Issuing Bank
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.
 
ARTICLE III
 
Representations and Warranties
 
The Borrower represents and warrants to the Lenders that:
 
SECTION 3.01.    Organization; Powers.  Each of the Borrower and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.
 
SECTION 3.02.    Authorization; Enforceability.  The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action.  This Agreement and the other
Loan Documents have been duly executed and delivered by the Borrower and
constitute legal, valid and binding obligations of the Borrower, enforceable
against it in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
 
SECTION 3.03.    Governmental Approvals; No Conflicts.  The Transactions (a) do
not require, on the part of the Borrower, any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect,
(b) will not violate any applicable law or regulation or the Organizational
Documents of the Borrower or any of its Subsidiaries or any order of any
Governmental Authority having applicability to the Borrower or any of its
Subsidiaries, (c) will not violate or result in a default under any indenture,
material agreement or other material instrument binding upon the Borrower or any
of its Subsidiaries or its assets, or give rise to a right thereunder to require
any payment to be made by the Borrower or any of its Subsidiaries, and (d) will
not result in the creation or imposition of any Lien on any asset of the
Borrower or any of its Subsidiaries.
 
43

--------------------------------------------------------------------------------


 
SECTION 3.04.    Financial Condition; No Material Adverse Change.  (a)  The
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows (i) as of and for
the fiscal year ended December 31, 2009, reported on by BDO Seidman, LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended September 30, 2010 (other than a statement
of stockholders equity), certified by its chief financial officer.  Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP.
 
(b) The Borrower has heretofore furnished to the Lenders copies of the annual
Statutory Statements of each U.S. Regulated Insurance Company as of December 31,
2009, 2008, 2007 and 2006, and for the fiscal years then ended, each as filed
with the Applicable Insurance Regulatory Authority (collectively, the
“Historical Statutory Statements”); provided, that the Statutory Statement of a
U.S. Regulated Insurance Company shall not be required to be delivered for any
year that such U.S. Regulated Insurance Company was not a Subsidiary of the
Borrower.  The Historical Statutory Statements (including, without limitation,
the provisions made therein for investments and the valuation thereof, reserves,
policy and contract claims and statutory liabilities) have been prepared in
accordance with SAP (except as may be reflected in the notes thereto and
subject, with respect to the relevant quarterly statements, to the absence of
notes required by SAP and to normal year-end adjustments), were in compliance
with the applicable Requirements of Law when filed and present fairly in all
material respects the financial condition of the respective U.S. Regulated
Insurance Companies covered thereby as of the respective dates thereof and the
results of operations, changes in capital and surplus and cash flow of the
respective Regulated Insurance Companies covered thereby for the respective
periods then ended.
 
(c) Except as set forth in the financial statements referred to in
Section 3.04(a), there are no liabilities of the Borrower or of any of its
Subsidiaries of any kind, whether accrued, contingent, absolute, determined,
determinable or otherwise, which could reasonably be expected to result in a
Material Adverse Effect.
 
(d) Since December 31, 2009, there has been no event, change, circumstance or
occurrence that, individually or in the aggregate, has had or could reasonably
be expected to result in a Material Adverse Effect.
 
SECTION 3.05.    Properties.  (a)  Each of the Borrower and its Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for minor defects in title that are
not reasonably expected to have a Material Adverse Effect.
 
(b) Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and, to the knowledge of the Borrower, the use thereof
by the Borrower and its Subsidiaries does not infringe upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
SECTION 3.06.    Litigation and Environmental Matters.  (a)  There are no
actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of its Subsidiaries (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that question the
validity or enforceability of the Agreement or any of the other Loan Documents,
or of any action to be taken by the Borrower pursuant to this Agreement or any
of the other Loan Documents.
 
44

--------------------------------------------------------------------------------


 
(b) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of its Subsidiaries (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.
 
SECTION 3.07.    Compliance with Laws and Agreements.  Each of the Borrower and
its Subsidiaries is in compliance with all Requirements of Law and orders of any
Governmental Authority, in each case, applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.  No Default has
occurred and is continuing.
 
SECTION 3.08.    Investment Company Status.  The Borrower is not an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.
 
SECTION 3.09.    Taxes.  Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.  As of the Effective Date, there are no tax sharing agreements or
similar arrangements (including tax indemnity arrangements) with respect to or
involving the Borrower or any of its Subsidiaries, other than tax sharing
agreements between the Borrower and its Subsidiaries.
 
SECTION 3.10.    ERISA.
 
(a) No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.  Except as, either individually or in the aggregate,
has not had, and could not reasonably be expected to have, a Material Adverse
Effect, the Borrower and its Subsidiaries and their ERISA Affiliates (i) have
fulfilled their respective obligations under the minimum funding standards of
ERISA and the Code with respect to each Plan and are in compliance with the
applicable provisions of ERISA and the Code, and (ii) have not incurred any
liability to the PBGC or any Plan or Multiemployer Plan (other than to make
contributions in the ordinary course of business).
 
(b) Except as, either individually or in the aggregate, has not had, and would
not reasonably be expected to have, a Material Adverse Effect, (i) each Foreign
Pension Plan has been maintained in compliance with its terms and with the
requirements of any and all applicable laws, statutes, rules, regulations and
orders and has been maintained, where required, in good standing with applicable
regulatory authorities, (ii) all contributions required to be made with respect
to a Foreign Pension Plan have been timely made, (iii) neither the Borrower nor
any of its Subsidiaries has incurred any obligation in connection with the
termination of, or withdrawal from, any Foreign Pension Plan and (iv) the
present value of the accrued benefit liabilities (whether or not vested) under
each Foreign Pension Plan that is required to be funded, determined as of the
end of the Borrower’s most recently ended fiscal year on the basis of actuarial
assumptions, each of which is reasonable, did not exceed the current value of
the assets of such Foreign Pension Plan allocable to such benefit liabilities.
 
45

--------------------------------------------------------------------------------


 
SECTION 3.11.    Disclosure.  The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  None of the written information, reports, financial
statements, certificates or other information furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement and any other Loan Document or delivered hereunder
or thereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein (taken as a whole), in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.
 
SECTION 3.12.    Federal Regulations.  The Borrower is not engaged nor will it
engage, principally or as one of its important activities, in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
stock” within the respective meanings of each of the quoted terms under
Regulations T, U or X of the Board as now and from time to time hereafter in
effect.  No part of the proceeds of the Loan hereunder will be used for
“purchasing” or “carrying” “margin stock” as so defined or for any purpose which
violates, or which would be inconsistent with, the provisions of the Regulations
of such Board.
 
SECTION 3.13.    General Insurance.  The properties of the Borrower and each of
its Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such amounts (after giving effect
to any self-insurance compatible with the following standards), with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or such Subsidiary operates.
 
SECTION 3.14.    Seniority.
 
(a) The Obligations are, and will be, superior and senior in right of payment to
the Existing Debentures and any guaranty of the Borrower made by the Borrower in
connection with any of the Existing Structured Securities.  The Obligations
constitute, and are within the definition of, “Senior Indebtedness” (as such
term is defined in the Existing Indentures as of the date hereof).  The
subordination provisions contained in the Existing Debentures, the Existing
Indentures, any guaranty of the Borrower made by the Borrower in connection with
any of the Existing Structured Securities are, in each case, enforceable against
the Borrower and the holders of such Indebtedness.
 
(b) The Obligations are, and will be, superior and senior in right of payment to
the UBI Seller Note.
 
(c) The Obligations are, and will be, superior and senior in right of payment to
any Indebtedness of the Borrower to any of its Subsidiaries.
 
SECTION 3.15.    Subsidiaries.  (a)  Set forth on Schedule 3.15 is a complete
and correct list of (i) all of the Subsidiaries of the Borrower as of the
Effective Date, together with, for each such Subsidiary, (A) the jurisdiction of
organization of such Subsidiary, (B) each Person holding direct ownership
interests in such Subsidiary and (C) percentage ownership of such Subsidiary
represented by such ownership interests.  Except as set forth on Schedule 3.15,
each of the Borrower and its Subsidiaries owns, free and clear of Liens, and has
the unencumbered right to vote, all the outstanding ownership interests in each
Person shown to be held by it on Schedule 3.15.  All Equity Interests of each
Subsidiary of the Borrower are duly and validly issued and are fully paid and
non-assessable.
 
46

--------------------------------------------------------------------------------


 
(b) As of the Effective Date, there are no restrictions on the Borrower or any
of its Subsidiaries which prohibit or otherwise restrict the transfer of cash or
other assets from any Subsidiary of the Borrower to the Borrower, other than
(i) prohibitions or restrictions existing under or by reason of this Agreement
or the other Loan Documents, (ii) prohibitions or restrictions existing under or
by reason of applicable Requirements of Law, and (iii) other prohibitions or
restrictions which, either individually or in the aggregate, have hot had, or
could not reasonably be expected to have, Material Adverse Effect.
 
SECTION 3.16.    Insurance Licenses.  Each Regulated Insurance Company holds all
licenses (including licenses or certificates of authority from Applicable
Insurance Regulatory authorities), permits or authorizations necessary or
otherwise required to transact insurance and reinsurance business (collectively,
the “Insurance Licenses”).  There is (i) no Insurance License that is the
subject of a proceeding for suspension, revocation or limitation or any similar
proceedings, (ii) no sustainable basis for such a suspension, revocation or
limitation, and (iii) to the knowledge of the Borrower, no such suspension,
revocation or limitation threatened by any Applicable Insurance Regulatory
Authority, that, in each instance under clauses (i), (ii) and (iii) above and
either individually or in the aggregate, has had, or could reasonable be
expected to have, a Material Adverse Effect.
 
SECTION 3.17.    Insurance Business.  All insurance policies issued by any
Regulated Insurance Company are, to the extent required under applicable law, on
forms approved by the insurance regulatory authorities of the jurisdictions
where issued or have been filed with and not objected to by such authorities
within the period for objection, except for those forms with respect to which a
failure to obtain such approval or make such a filing without it being objected
to, either individually or in the aggregate, has not had, and could not
reasonably be expected to have, a Material Adverse Effect.
 
SECTION 3.18.    Use of Proceeds.  The proceeds of the Loans will be used only
to finance acquisitions permitted under this Agreement and the working capital
needs, and for general corporate purposes, of the Borrower and its Subsidiaries
in the ordinary course of business.
 
ARTICLE IV
  
Conditions
 
SECTION 4.01.    Effective Date.  The obligations of the Lenders to make Loans
and of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
 
(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (A) a counterpart of this Agreement signed on behalf of such
party or (B) written evidence satisfactory to the Administrative Agent (which
may include telecopy or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.
 
(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Thompson Hine LLP, counsel for the Borrower, substantially in the form
of Exhibit B, and covering such other matters relating to the Borrower, the Loan
Documents or the Transactions as the Administrative Agent shall reasonably
request.  The Borrower hereby requests such counsel to deliver such opinion.
 
47

--------------------------------------------------------------------------------


 
(c) The Lenders shall have received (i) satisfactory audited consolidated
financial statements of the Borrower for the two most recent fiscal years ended
prior to the Effective Date as to which such financial statements are available
and (ii) satisfactory unaudited interim consolidated financial statements of the
Borrower for the quarterly period ended September 30, 2010, together with such
information as the Administrative Agent and the Lenders shall reasonably
request.
 
(d) Each domestic Regulated Insurance Company (other than those Regulated
Insurance Companies not yet rated by A.M. Best Company) shall have an A.M. Best
financial strength rating of at least “A-”.
 
(e) The Administrative Agent shall have received (i) such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower, the
authorization of the Transactions and any other legal matters relating to the
Borrower, the Loan Documents or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel and as further
described in the list of closing documents attached as Exhibit E and (ii) to the
extent requested by any of the Lenders, all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act.
 
(f) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.
 
(g) The Administrative Agent shall have received evidence satisfactory to it
that the Existing Credit Facilities shall have been terminated and cancelled and
all indebtedness thereunder shall have been fully repaid (except to the extent
being so repaid with the initial Revolving Loans) and any and all liens
thereunder shall have been terminated.
 
(h) The Administrative Agent shall have received evidence reasonably
satisfactory to it that all governmental and third party approvals necessary or,
in the discretion of the Administrative Agent, advisable in connection with the
Transactions and the continuing operations of the Borrower and its Subsidiaries
(including all insurance and other regulatory compliance) have been obtained and
are in full force and effect.
 
(i) The Administrative Agent and the Lenders shall have received all fees and
other amounts due and payable on or prior to the Effective Date, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder.
 
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
 
SECTION 4.02.    Each Credit Event.  The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:
 
(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable.
 
48

--------------------------------------------------------------------------------


 
(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.
 
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
 
ARTICLE V
 
Affirmative Covenants
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that the Borrower will, and will cause each of its Subsidiaries to:
 
SECTION 5.01.    Financial Statements; Ratings Change and Other
Information.  Furnish to the Administrative Agent and each Lender:
 
(a) Annual Financial Statements.  As soon as available and in any event within
90 days after the end of each fiscal year of the Borrower (or, if earlier, by
the date five (5) Business Days after the Annual Report on Form 10-K of the
Borrower for such fiscal year would be required to be filed under the rules and
regulations of the SEC), its audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by BDO Seidman, LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied.
 
(b) Quarterly Financial Statements.  As soon as available and in any event
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations and cash flows as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by one of its Financial Officers as presenting fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes.
 
(c) Officer’s Certificate.  Concurrently with any delivery of financial
statements under Sections 5.01(a) and 5.01(b), a certificate of a Financial
Officer of the Borrower (i) certifying that no Default or Event of Default has
occurred, or if any Default or Event of Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.15(a), (b), (c), (d) and (e) as at the end of such
fiscal year or quarter, as the case may be, (iii) stating whether any change in
GAAP or in the application thereof has occurred since the date of the audited
financial statements referred to in Section 3.04(a) and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate, and (iv) certifying that the Regulated Insurance
Companies have maintained adequate reserves.
 
49

--------------------------------------------------------------------------------


 
(d) Public Reports.  Promptly after the same become publicly available, copies
of all periodic and other reports, proxy statements and other materials and
documents filed by the Borrower or any Subsidiary with the SEC, or any
Governmental Authority succeeding to any or all of the functions of the SEC, or
with any national securities exchange, or distributed by the Borrower to its
shareholders generally, or to holders of its Indebtedness pursuant to the terms
of the documentation governing such Indebtedness (or any trustee, agent or other
representative therefor), as the case may be.
 
(e) Reports to Debt Holders.  Promptly after the furnishing thereof, copies of
any statement or report furnished to any holder of debt securities of the
Borrower or of any of its Subsidiaries pursuant to the terms of any indenture,
loan or credit or similar agreement and not otherwise required to be furnished
to the Lenders pursuant to any other subsection of this Section 5.01.
 
(f) Management Letters.  Promptly after the receipt thereof by the Borrower, a
copy of any “management letter” received by the Borrower from its certified
public accountants and the management’s responses thereto.
 
(g) Insurance Reports and Filings.
 
(i) By no later than the following dates, a copy of each Statutory Statement
filed, or required to be filed, by each Regulated Insurance Company:
 
(A) in the case of annual Statutory Statements, (1) upon the earlier of (x)
fifteen (15) days after the regulatory filing date or (y) seventy-five (75) days
after the close of each fiscal year of such Regulated Insurance Company, in each
case such Statutory Statements being certified by a Financial Officer of such
Regulated Insurance Company and prepared in accordance with SAP and (2) no later
than each June 15, copies of such Statutory Statements audited and certified by
independent certified public accountants of recognized national standing.
 
(B) in the case of quarterly Statutory Statements, upon the earlier of (x) ten
(10) days after the regulatory filing date or (y) fifty (50) days after the
close of each of the first three (3) fiscal quarters of each fiscal year of such
Regulated Insurance Company, in each case such Statutory Statements being
certified by a Financial Officer of such Regulated Insurance Company and
prepared in accordance with SAP.
 
(ii) Promptly following the delivery or receipt, as the case may be, by any
Regulated Insurance Company or any of their respective Subsidiaries, copies of
(A) each registration, filing or submission made by or on behalf of any
Regulated Insurance Company with any Applicable Insurance Regulatory Authority,
except for policy form or rate filings, (B) each examination and/or audit report
submitted to any Regulated Insurance Company by any Applicable Insurance
Regulatory Authority, (C) all information which the Lenders may from time to
time reasonably request with respect to the nature or status of any deficiencies
or violations reflected in any examination report or other similar report, and
(D) each report, order, direction, instruction, approval, authorization, license
or other notice which the Borrower or any Regulated Insurance Company may at any
time receive from any Applicable Insurance Regulatory Authority, in each of
(A) through (D) that is material to the Borrower and its Subsidiaries, taken as
a whole, as reasonably determined by the board of directors of the Borrower, a
duly authorized committee thereof or a Responsible Officer of the Borrower.
 
50

--------------------------------------------------------------------------------


 
(iii) Promptly following notification thereof from a Governmental Authority,
notification of the suspension, limitation, termination or non-renewal of, or
the taking of any other materially adverse action in respect of, any material
Insurance License.
 
(h) Rating Information.  Promptly after A.M. Best Company shall have announced a
downgrade in the financial strength rating of any Regulated Insurance Company,
written notice of such rating change.
 
(i) Other Information.  Promptly following any request therefor, such other
information or existing documents regarding the operations, business affairs and
financial condition of the Borrower or any Subsidiary, or compliance with the
terms of this Agreement (including any information required under the Act), as
the Lenders may reasonably request from time to time.
 
Documents required to be delivered pursuant to Section 5.01(a), 5.01(b) or
5.01(e) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet; or (ii) on which such documents are posted on the Borrower’s behalf on
an Internet or intranet website, if any, to which the Administrative Agent has
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that:  (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent, if the Administrative
Agent requests, in writing, the Borrower deliver such paper copies, until a
written request to cease delivering paper copies is given by the Administrative
Agent and (ii) the Borrower shall notify the Administrative Agent (by telecopier
or electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  Notwithstanding anything contained herein, in every instance
the Borrower shall be required to provide paper copies of the certificate of a
Financial Officer required by Section 5.01(c) to the Administrative Agent.
 
SECTION 5.02.    Notices of Material Events.  Furnish to the Administrative
Agent and each Lender prompt written notice of the following:
 
(a) the occurrence of any Default;
 
(b) the filing or commencement of, or, to the knowledge of the Borrower, any
threat or notice of intention of any Person to file or commence, any action,
suit or proceeding, whether at law or in equity by or before any arbitrator or
Governmental Authority (i) against or affecting the Borrower or any Subsidiary
thereof that, if adversely determined, could reasonably be expected to result in
a Material Adverse Effect or (ii) with respect to any Loan Document;
 
(c) (x) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
the Threshold Amount; and (y) that any contribution in excess of the Threshold
Amount required to be made with respect to a Foreign Pension Plan has not been
timely made, or that the Borrower or any Subsidiary of the Borrower may incur
any liability in excess of the Threshold Amount pursuant to any Foreign Pension
Plan (other than to make contributions in the ordinary course of business).
 
51

--------------------------------------------------------------------------------


 
(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
 
SECTION 5.03.    Existence; Conduct of Business.
 
(a) Do or cause to be done all things necessary to preserve, renew and maintain
in full force and effect its legal existence, except as otherwise expressly
permitted under Section 6.03 or Section 6.05 or, in the case of any Subsidiary,
where the failure to perform such obligations, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
 
(b) Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
privileges, franchises, authorizations, patents, copyrights, trademarks and
trade names material to the conduct of its business; maintain and operate such
business in substantially the manner in which it is presently conducted and
operated; and at all times maintain, preserve and protect all property material
to the conduct of such business and keep such property in good repair, working
order and condition (other than wear and tear occurring in the ordinary course
of business) and from time to time make, or cause to be made, all needful and
proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith may be
properly conducted at all times; provided, however, that nothing in this
Section 5.03(b) shall prevent (i) sales of property, consolidations or mergers
by or involving the Borrower or any Subsidiary in accordance with Section 6.03
or Section 6.05; (ii) the withdrawal by the Borrower or any of its Subsidiaries
of its qualification as a foreign corporation in any jurisdiction where such
withdrawal, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect; or (iii) the abandonment by the Borrower
or any of its Subsidiaries of any rights, franchises, licenses, trademarks,
trade names, copyrights or patents that such Person reasonably determines are
not useful to its business or no longer commercially desirable.
 
SECTION 5.04.    Obligations and Taxes.
 
(a) Obligation.  Pay its Indebtedness and other obligations promptly and in
accordance with their terms and pay and discharge promptly when due all Taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property, before the same shall become
delinquent or in default, as well as all lawful claims for labor, services,
materials and supplies or otherwise that, if unpaid, might give rise to a Lien
other than a Lien permitted under Section 6.02 upon such properties or any part
thereof; provided that such payment and discharge shall not be required with
respect to any such Tax, assessment, charge, levy or claim so long as (i) the
validity or amount thereof shall be contested in good faith by appropriate
proceedings timely instituted and diligently conducted, (ii) the Borrower or its
Subsidiary, as the case may be, shall have set aside on its books adequate
reserves or other appropriate provisions with respect thereto in accordance with
GAAP, and (iii) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.
 
(b) Filing of Returns.  Timely and correctly file all material Tax returns
required to be filed by it.  Withhold, collect and remit all Taxes that it is
required to collect, withhold or remit.
 
52

--------------------------------------------------------------------------------


 
SECTION 5.05.    Insurance.  Maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.
 
SECTION 5.06.    Books and Records; Inspection Rights.
 
(a) Keep proper books of record and account in which full, true and correct
entries in conformity with GAAP and/or SAP, as applicable, and all Requirements
of Law are made of all dealings and transactions in relation to its business and
activities.
 
(b) The Borrower will, and will cause each of its Subsidiaries to, permit the
Administrative Agent (or if an Event of Default is continuing, any Lender) and
any representatives or independent contractors designated by the Administrative
Agent or such Lender, to visit and inspect its properties, to examine and make
extracts from its books and records, and to discuss affairs, finances, accounts
and condition of the Borrower or any Subsidiary with the officers thereof and
advisors therefor (including independent accountants), all at the expense of the
Borrower and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Borrower;
provided, however, that unless an Event of Default exists, the Borrower shall
only be required to pay for one (1) such visit by the Administrative Agent and
its representatives and independent contractors per fiscal year of the Borrower
and provided, further, that when an Event of Default exists the Administrative
Agent or any Lender (or any of its representatives or independent contractors)
may do any of the foregoing at the sole expense of the Borrower at any time
during normal business hours and without advance notice.  Notwithstanding the
foregoing, the Borrower may place reasonable limits on access to information
which is proprietary or constitutes trade secrets and need not disclose any
information if such disclosure would be prohibited by a confidentiality
agreement entered into by the Borrower on an arm’s length basis and in good
faith.
 
SECTION 5.07.    Compliance with Laws.  Comply with all Requirements of Law and
decrees and orders of any Governmental Authority applicable to it or its
property (including, without limitation, the Act), except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
 
SECTION 5.08.    Use of Proceeds.  Use the proceeds of the Loan only for the
purposes set forth in Section 3.18 and not in contravention of any Requirements
of Law or of any Loan Document.
 
SECTION 5.09.    Further Assurances.  The Borrower shall promptly and duly
execute and deliver to the Lenders such documents and assurances and take such
further action as the Lenders may from time to time reasonably request in order
to carry out more effectively the intent and purpose of this Agreement and the
other Loan Documents and to establish, protect and perfect the rights and
remedies created or intended to be created in favor of the Lenders pursuant to
this Agreement and the other Loan Documents.
 
SECTION 5.10.    Claims Paying Ratings.  The Borrower shall ensure that each
Regulated Insurance Company that is material to the Borrower and its
Subsidiaries, taken as a whole, has in effect, at all times (except to the
extent such Regulated Insurance Company no longer exists as a result of a
transaction expressly permitted by Section 6.03 or Section 6.05), a current
financial strength rating of no less than “A-” from A.M. Best Company, if such
Regulated Insurance Company is rated (it being understood that each of the
Existing Regulated Insurance Companies (to the extent such entity is a
Subsidiary of the Borrower) is material to the Borrower and its Subsidiaries,
taken as a whole).
 
53

--------------------------------------------------------------------------------


 
ARTICLE VI
 
Negative Covenants
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees  payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that
the Borrower will not, and the Borrower will not cause or permit any
Subsidiaries to:
 
SECTION 6.01.    Indebtedness.  Incur, create, assume or suffer to exist or
otherwise become liable in respect of any Indebtedness, except that the
following shall be permitted:
 
(a) Indebtedness under the Loan Documents;
 
(b) Indebtedness existing on the Effective Date and set forth in Schedule 6.01
and extensions, renewals and replacements of any such Indebtedness with
Indebtedness of a similar type that does not increase the outstanding principal
amount thereof;
 
(c) Guarantees by any Subsidiary of the Borrower in respect of Indebtedness
otherwise permitted hereunder of the Borrower or any other Subsidiary of the
Borrower; provided, that if the Indebtedness that is being guaranteed is
unsecured and/or subordinate to the Obligations, the guaranty shall also be
unsecured and/or subordinated to the Obligations;
 
(d) Indebtedness in respect of Capital Lease Obligations and Purchase Money
Obligations for fixed or capital assets within the limitations set forth in
Section 6.02(d), and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided, however, that the aggregate principal amount of all Indebtedness
permitted by this Section 6.01(d) shall not exceed $25,000,000 at any one time
outstanding;
 
(e) Indebtedness under Swap Obligations to the extent permitted by Section 6.06;
 
(f) Indebtedness owed by any Subsidiary to the Borrower and Indebtedness owed by
any Subsidiary to any other Subsidiary of the Borrower;
 
(g) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided, however, that such
Indebtedness is extinguished within five Business Days of its incurrence;
 
(h) (i) Indebtedness resulting from the endorsements of instruments for deposit
in the ordinary course of business and (ii) to the extent constituting
Indebtedness, obligations in respect of purchasing card and credit card
arrangements;
 
(i) (1) Indebtedness or other obligations of the Borrower in respect of any
Existing Structured Securities; and (2) Indebtedness or other obligations of the
Borrower in respect of any other Structured Securities of the Borrower issued
after the Effective Date, provided, that, in the case of this clause (2),
(A) such Structured Securities shall be on terms reasonably satisfactory to the
Administrative Agent, (B) such Indebtedness and obligations shall be
subordinated and junior in right of payment to the Obligations, and (C) no
Default or Event of Default shall exist at the time such Structured Securities
are issued or shall result from such issuance, and in each case with respect to
clauses (1) and (2) above in this subsection (i), extensions, renewals and
replacements of any such Indebtedness with Indebtedness of a similar type that
does not increase the outstanding principal amount thereof;
 
54

--------------------------------------------------------------------------------


 
(j) the Maiden Debt, and extensions, renewals and replacements of the Maiden
Debt with Indebtedness of a similar type that does not increase the outstanding
principal amount thereof;
 
(k) any repurchase obligations of the Borrower under any Repurchase Agreement;
 
(l) any Repurchase Liability of the Borrower;
 
(m) the UBI Seller Note Obligations, which shall not be renewed, extended or
refinanced;
 
(n) Indebtedness of the Borrower or any Subsidiary as an account party in
respect of letters of credit in an aggregate principal amount not exceeding
$25,000,000 at any time outstanding;
 
(o) Permitted Qualifying Subordinated Indebtedness;
 
(p) Indebtedness assumed in connection with a Permitted Acquisition in
accordance with the terms of this Agreement after the date hereof; provided that
(i) such Indebtedness exists at the time of such Permitted Acquisition and is
not created in contemplation of or in connection with such Permitted
Acquisition, (ii) no Default or Event of Default has occurred and is continuing
prior to the assumption of such Indebtedness or would arise after giving effect
(including giving effect on a Pro Forma Basis) thereto and (iii) the sum of the
aggregate principal amount of Indebtedness (excluding for purposes of this
clause (p) only, trust preferred securities (A) which are on terms reasonably
satisfactory to the Administrative Agent and (B) which Indebtedness and
obligations are subordinated and junior in right of payment to the Obligations)
permitted by this clause (p) and clause (q) shall not exceed $50,000,000 at any
time outstanding;
 
(q) Indebtedness constituting deferred purchase price incurred in connection
with a Permitted Acquisition in accordance with the terms of this Agreement
after the date hereof; provided that the sum of the aggregate amount of
Indebtedness permitted by this clause (q) and clause (p) shall not exceed
$50,000,000 at any time outstanding; and
 
(r) other unsecured Indebtedness in an aggregate principal amount not exceeding
$25,000,000 at any time outstanding.
 
SECTION 6.02.    Liens.  Create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except:
 
(a) Permitted Encumbrances;
 
(b) Liens under any Loan Documents;
 
(c) Liens on any property or asset of the Borrower or any Subsidiary existing on
the Effective Date and not contemplated by any of subsections (a) and (b) above
of this Section 6.02 and set forth in Schedule 6.02; provided that (i) such
Liens shall not apply to any other property or asset of the Borrower or any
Subsidiary and (ii) such Liens shall secure only those obligations which it
secures on the Effective Date and (iii) such Liens shall not be renewed,
extended or spread in any way;
 
55

--------------------------------------------------------------------------------


 
(d) Liens securing Indebtedness permitted under Section 6.01(d); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;
 
(e) Liens arising from precautionary Uniform Commercial Code financing
statements regarding operating leases or consignments; provided such Liens
extend solely to the assets subject to such leases or consignments;
 
(f) Liens securing collateralized Repurchase Agreements constituting a borrowing
of funds by the Borrower or any Subsidiary in the ordinary course of business
for investment purposes in accordance with the Investment Policy of the
Borrower;
 
(g) Liens in connection with the cash collateralization of Indebtedness
permitted under Section 6.01(n) so long as the principal amount of Indebtedness
secured by such Liens does not at any time exceed the aggregate principal amount
of Indebtedness permitted under Section 6.01(n); and
 
(h) Liens existing on any property or asset of any Person that becomes a
Subsidiary in accordance with the terms of this Agreement after the date hereof
prior to the time such Person becomes a Subsidiary or Liens existing on any
property or assets of any Person acquired in accordance with the terms of this
Agreement after the date hereof prior to the time such property or assets are
acquired; provided that (i) such Lien is not created in contemplation of or in
connection with such Person becoming a Subsidiary or such property or assets
being acquired, (ii) such Lien shall not apply to any other property or assets
of the Borrower or any other Subsidiary, (iii) such Lien shall secure only those
obligations which it secures on the date such Person becomes a Subsidiary or
such property or assets are acquired, (iv) such Lien shall only secure only
Indebtedness permitted by Section 6.01(p) and (v) the principal amount of
Indebtedness secured by such Liens does not at any time exceed $10,000,000.
 
SECTION 6.03.    Fundamental Changes.  Enter into any transaction of merger or
consolidation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolutions), except that, so long as no Default exists or would
result therefrom:
 
(a) any Wholly Owned Subsidiary of the Borrower or any other Person may merge or
consolidate with or into the Borrower; provided that the Borrower is the
surviving or continuing Person of such transaction;
 
(b) any Subsidiary of the Borrower may merge or consolidate with or into any
other Subsidiary of the Borrower; provided, however, that, if any Subsidiary
party to such transaction is a Wholly Owned Subsidiary of the Borrower, the
surviving or continuing Person of such transaction shall be a Wholly Owned
Subsidiary of the Borrower; provided, further, that, if any Subsidiary party to
such transaction is a Domestic Subsidiary of the Borrower, the surviving or
continuing Person of such transaction shall be a Domestic Subsidiary;
 
(c) any Subsidiary of the Borrower may dissolve, liquidate or wind up its
affairs at any time; provided that all of its assets, if any, and ongoing
business are distributed or transferred to the Borrower or any other Wholly
Owned Subsidiary; and
 
56

--------------------------------------------------------------------------------


 
(d) any Person (other than the Borrower) may merge into any Subsidiary of the
Borrower, provided that such Subsidiary of the Borrower is the surviving or
continuing Person of such transaction.
 
SECTION 6.04.    Investments, Loans, Advances, Guarantees and
Acquisitions.  Purchase, hold or acquire (including pursuant to any merger with
any Person that was not a Wholly Owned Subsidiary prior to such merger) any
Equity Interest, evidences of Indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, make or
permit any capital contribution to, or make or permit to exist any investment or
any other interest in, any other Person, or purchase or otherwise acquire (in
one transaction or a series of transactions) any assets of any other Person
constituting a business unit or all or a substantial part of the business of,
such Person (the foregoing is collectively referred to as “Investments”), except
that the following shall be permitted:
 
(a) Investments existing on the Effective Date and identified on Schedule 6.04;
 
(b) Investments in Eligible Investments; provided that such Investments shall be
made solely for investment purposes for the investment portfolio of the Borrower
or any Subsidiary in accordance with the Investment Policy of the Borrower and
in the ordinary course of business;
 
(c) advances to officers, directors and employees of the Borrower and
Subsidiaries of the Borrower in an aggregate amount not to exceed $50,000 at any
time outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
 
(d) Investments by the Borrower in any Subsidiary; and Investments by any
Subsidiary in any other Subsidiary;
 
(e) Guarantees constituting Indebtedness permitted by Section 6.01;
 
(f) Guarantees by the Borrower of Capital Lease Obligations of any Subsidiary
permitted by Section 6.01;
 
(g) mergers and acquisitions permitted by Section 6.03;
 
(h) Swap Obligations permitted by Section 6.06;
 
(i) Permitted Acquisitions;
 
(j) Repurchase Agreements and Repurchase Transactions;
 
(k) the Borrower may acquire common securities of a TOPS Trust issued by such
TOPS Trust to the Borrower in connection with any Structured Securities
permitted by Section 6.01(i); and
 
(l) Strategic Investments so long as the aggregate amount of all such
Investments does not exceed $200,000,000 during the term of this Agreement;
provided that no Strategic Investment in any single Person or series of related
Persons shall be in an aggregate amount in excess of $60,000,000.
 
SECTION 6.05.    Dispositions.  Make any Disposition or enter into any agreement
to make any Disposition, except:
 
57

--------------------------------------------------------------------------------


 
(a) Dispositions of used, worn out, obsolete or surplus property by the Borrower
or any Subsidiary of the Borrower in the ordinary course of business that is, in
the reasonable judgment of the Borrower, no longer economically practicable to
maintain or useful in the conduct of its business;
 
(b) Dispositions of inventory in the ordinary course of business;
 
(c) Dispositions by any Subsidiary of any all or any of its business, property
or assets to the Borrower or any other Subsidiary;
 
(d) (1) mergers and acquisitions permitted by Section 6.03; and (2) transfers or
dispositions permitted by Section 6.03(c);
 
(e) licenses or sublicenses by the Borrower or any Subsidiary of intellectual
property and general intangibles, including, without limitation, any proprietary
software of the Borrower or any Subsidiary, and licenses, leases or subleases by
the Borrower or any Subsidiary of other property, in each case in the ordinary
course of business and which do not materially interfere with the business of
the Borrower or any of its Subsidiaries;
 
(f) any sale or other disposition of cash or Eligible Investments; provided,
however, that, in the case of Eligible Investments, such sale or disposition
shall be made solely for and in connection with the Borrower’s or any
Subsidiary’s, as applicable, investment portfolio and in accordance with the
Investment Policy of the Borrower;
 
(g) ceding of insurance or reinsurance in the ordinary course of business;
 
(h) other Dispositions of any assets of the Borrower or any of its Subsidiaries
not otherwise permitted pursuant to the foregoing in this Section 6.05; provided
that (A) no Default then exists or would result therefrom, and (B) such assets
to be Disposed pursuant to this Section 6.05(h), together with all assets of the
Borrower and its Subsidiaries previously Disposed pursuant to this
Section 6.05(h), do not in the aggregate constitute a Substantial Portion of the
assets of the Borrower and its Subsidiaries; and
 
(i) Dispositions of Investments made in compliance with Section 6.04.
 
SECTION 6.06.    Swap Agreements.  Enter into any Swap Agreement, except for the
following:
 
(a) Swap Agreements entered into by the Borrower from time to time in connection
with the Borrower’s investment portfolio and in accordance with the Investment
Policy of the Borrower.
 
(b) Swap Agreements entered into to hedge or mitigate risks to which the
Borrower or any Subsidiary has actual exposure (other than those in respect of
Equity Interests of the Borrower or any of its Subsidiaries).
 
(c) Swap Agreements entered into in order to effectively cap, collar or exchange
interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment of the Borrower or any Subsidiary.
 
SECTION 6.07.    Restricted Payments.  Declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that, so long as no Default shall
have occurred and be continuing at the time of any action described below or
would result therefrom:
 
58

--------------------------------------------------------------------------------


 
(a) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its common stock;
 
(b) the Borrower may declare and pay dividends with respect to its Equity
Interests payable in cash; provided that (i) such dividend payments are made in
accordance with the Borrower’s dividend policy as in effect as of the Effective
Date and any dividend policy in effect after the Effective Date consistent with
past practice, (ii) after giving immediate effect to such dividend payments on a
pro forma basis, the Borrower shall be in compliance with all the covenants set
forth in Sections 6.15(a), (b), (c), (d) and (e) (in the case of Section 6.15(c)
only, determined as of the most recent Test Period (assuming, for purposes of
such Section 6.15(c), that such payment had occurred on the last day of such
relevant Test Period)) and (iii) such dividends are not expressly prohibited
pursuant to the terms of the Junior Subordinated Debentures and the related
Debenture Indentures;
 
(c) Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests;
 
(d) the Borrower may make Restricted Payments pursuant to and in accordance with
stock option plans or other benefit plans for management or employees of the
Borrower and its Subsidiaries; and
 
(e) the Borrower may repurchase shares of its common stock in the open market or
in privately negotiated transactions; provided, that (1) the Board of Directors
of the Borrower shall have authorized such repurchase and the management of the
Borrower shall have determined that such repurchase is in the best interest of
the Borrower and (2) the aggregate repurchase price to be paid by the Borrower
for such repurchase, taken together with the sum of all aggregate repurchase
prices paid by the Borrower in connection with all repurchases of its common
stock since the Effective Date shall not exceed $10,000,000; and
 
(f) the Borrower and any Subsidiary may make any payment (even if such payment
is in the form of a Restricted Payment) to the Borrower or another Subsidiary
that is required to be made with respect to or in connection with the terms of
any tax sharing, tax allocation or other similar tax arrangement or agreement
entered into among the Borrower and its Wholly Owned Subsidiaries.
 
SECTION 6.08.    Transactions with Affiliates.  Sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except the following shall be permitted:
 
(a) transactions with any of its Affiliates in the ordinary course of business
at prices and on terms and conditions not less favorable to the Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties or at such prices and on terms and conditions that are consistent with
past practices and approved by the Board of Directors of the Borrower;
 
(b) transactions may be entered into between or among the Borrower and its
Subsidiaries not involving any other Affiliate of the Borrower to the extent
such transaction is expressly permitted pursuant to this Agreement;
 
(c) transactions may be entered into between or among two or more Subsidiaries
of the Borrower not involving any other Affiliate of the Borrower;
 
59

--------------------------------------------------------------------------------


 
(d) any Restricted Payments permitted by Section 6.07;
 
(e) Investments permitted by Sections 6.04(d), 6.04(i) and 6.04(l);
 
(f) any transactions permitted by Section 6.03; and
 
(g) transactions existing on the Effective Date and described on Schedule 6.08
and any amendments thereto that are not materially adverse to the Lenders, as
reasonably determined by the Board of Directors of the Borrower, a duly
authorized committee thereof or any Responsible Officer of the Borrower.
 
SECTION 6.09.    Restrictive Agreements.  Directly or indirectly, enter into,
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of the Borrower or any
Subsidiary to create, incur or permit to exist any Lien upon any of its property
or assets, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to any shares of its capital stock or to make or
repay loans or advances to the Borrower or any other Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Subsidiary; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by insurance
law and related regulations or other law or by this Agreement, (ii) the
foregoing shall not apply to restrictions and conditions existing on the
Effective Date identified on Schedule 6.09 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, (v) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof and (vi) any tax sharing, tax allocation or similar tax
arrangement or agreement entered into among the Borrower and its Subsidiaries.
 
SECTION 6.10.    Nature of Business.  Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the Effective Date (which, for the avoidance of doubt,
includes the Insurance Business and asset management activities) or any business
related or incidental thereto.
 
SECTION 6.11.    Accounting Changes; Fiscal Year.  Make any change in (i) its
accounting policies or financial reporting practices except as required or
permitted by GAAP or SAP, as the case may be, in effect from time to time or
(ii) its fiscal year.
 
SECTION 6.12.    Use of Proceeds.  Use the proceeds of the Loans, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulations T, U and X of
the Board) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose.
 
60

--------------------------------------------------------------------------------


 
SECTION 6.13.    Prepayments, Etc. of Other Indebtedness; and Modifications of
Certain Other Agreement.  Directly or indirectly:
 
(a) make, or agree or offer to pay or make any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on the Junior Subordinated Debentures or any guarantees of the
Borrower in respect of any Structured Securities issued with respect thereto, or
any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancelation or termination of any
such Junior Subordinated Debentures or any such guarantees, except for payments
of regularly scheduled interest and mandatory payments of fees and expenses in
each case required by the terms of the applicable Debenture Indentures or other
documents evidencing or governing any such Junior Subordinated Debentures or
guarantees, but only to the extent permitted under the subordination provisions
applicable thereto; or
 
(b) amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
Indebtedness in respect of any such Junior Subordinated Debentures or any such
guarantees or any agreement evidencing, governing or otherwise related to such
Indebtedness:
 
(i) which amends or modifies the subordination provisions contained therein;
 
(ii) which shortens the fixed maturity or shortens the time of payment of
interest on, or increases the amount or shortens the time of payment of any
principal or premium payable whether at maturity, at a date fixed for prepayment
or by acceleration or otherwise of such Indebtedness, or increases the amount
of, or accelerates the time of payment of, any fees payable in connection
therewith; or
 
(iii) which relates to the affirmative or negative covenants, events of default
or remedies under the documents or instruments evidencing such Indebtedness and
the effect of which is to subject the Borrower or any of its Subsidiaries to any
more onerous or more restrictive provisions.
 
SECTION 6.14.    Limitation on Modification of UBI Seller Note.  Directly or
indirectly amend, modify or change, or permit the amendment, modification or
change of, the UBI Seller Note, except with the prior written consent of the
Administrative Agent.
 
SECTION 6.15.    Financial Covenants.
 
(a) Consolidated Net Worth.  The Borrower will not permit the Consolidated Net
Worth at any time to be less than the sum of (i) $550,000,000 and (ii) 50% of
Consolidated Net Income of the Borrower and its Subsidiaries for each fiscal
year of the Borrower (beginning with the fiscal year ending December 31, 2011)
for which such Consolidated Net Income is positive.
 
(b) Consolidated Leverage Ratio.  The Borrower will not permit the Consolidated
Leverage Ratio at any time to exceed 0.35 to 1.0.
 
(c) Consolidated Fixed Charge Coverage Ratio.  The Borrower will not permit the
Consolidated Fixed Charge Coverage Ratio as of the end of any fiscal quarter of
the Borrower during any period set forth below to be less than the applicable
ratio set forth below opposite such period:
 
Period:
 
Consolidated Fixed Charge
Coverage Ratio
Effective Date through
December 31, 2012
 
4.0 to 1.0
     
March 31, 2013 and thereafter
 
2.0 to 1.0

 
61

--------------------------------------------------------------------------------


 
(d) Risk-Based Capital.  The Borrower will not permit “total adjusted capital”
(within the meaning of the Insurance Model Act as of the Effective Date) of any
of its existing or future U.S. Regulated Insurance Companies, in each case as
determined as of the end of each fiscal year, commencing with the fiscal year
ending December 31, 2010, to be less than 200.0% of the applicable “Company
Action Level RBC” (within the meaning of the Model Act) for such Regulated
Insurance Company.
 
(e) Consolidated Surplus.  The Borrower will not permit the Consolidated Surplus
at any time to be less than the sum of (i) $675,000,000 and (ii) 50% of
Consolidated Net Income of the Borrower and its Subsidiaries for each fiscal
year of the Borrower (beginning with the fiscal year ending December 31, 2011)
for which such Consolidated Net Income is positive.
 
(f) Minimum Rating.  The Borrower will not permit or suffer the financial
strength rating of each Regulated Insurance Company by A.M. Best Company to be
less than “A-” at any time to the extent such Regulated Insurance Company is
rated by A.M. Best Company.
 
(g) Calculations.  For purposes of determining compliance with the financial
covenant set forth in Section 6.15(c), with respect to any Test Period during
which a Permitted Acquisition or an Asset Sale has occurred:  (a) the components
of Consolidated Fixed Charge Coverage Ratio shall be calculated with respect to
such Test Period on a Pro Forma Basis as if each such Permitted Acquisition had
been consummated on the first day of such Test Period and as if each such Asset
Sale had been consummated on the day immediately prior to the first day of such
Test Period; and (b) Consolidated Interest Expense shall be calculated on a
Pro Forma Basis to give effect to any Indebtedness incurred, assumed or
permanently repaid or extinguished during the relevant Test Period in connection
with any Permitted Acquisitions and Asset Sales as if such incurrence,
assumption, repayment or extinguishing had been effected on the first day of
such Test Period.
 
ARTICLE VII
 
Events of Default
 
If any of the following events (“Events of Default”) shall occur:
 
(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
 
(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days;
 
(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, shall prove to have been
incorrect when made or deemed made;
 
62

--------------------------------------------------------------------------------


 
(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.03 (with respect to the Borrower’s
existence), 5.06(b) or 5.08 or in Article VI;
 
(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b), (c) or (d) of this Article), and such failure shall continue unremedied for
a period of thirty (30) consecutive calendar days after the earlier of
(i) actual knowledge of the Borrower of such default and (ii) notice thereof
from the Administrative Agent to the Borrower;
 
(f) the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable;
 
(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this subsection (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
 
(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;
 
(i) the Borrower or any Subsidiary shall (A) voluntarily commence any proceeding
or file any petition seeking liquidation, reorganization or other relief under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, (B) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (C) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Subsidiary or for a substantial part of its assets, (D) file
an answer admitting the material allegations of a petition filed against it in
any such proceeding, (E) make a general assignment for the benefit of creditors
or (F) take any action for the purpose of effecting any of the foregoing;
 
(j) the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;
 
(k) there is entered against the Borrower or any Subsidiary thereof (A) one or
more final judgments or orders for the payment of money in an aggregate amount
(as to all such judgments and orders) exceeding $15,000,000 (to the extent not
covered by independent third-party insurance, has been notified of the potential
claim and does not dispute coverage), or (B) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and in case of either (A) or (B),
(x) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (y) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect;
 
63

--------------------------------------------------------------------------------



(l) one or more ERISA Events or noncompliance with respect to Foreign Pension
Plans shall have occurred that when taken together with all other such ERISA
Events and noncompliance with respect to Foreign Pension Plans that have
occurred, could reasonably be expected to result in liability of the Borrower
and its Subsidiaries and its ERISA Affiliates in an aggregate amount exceeding
(i) the Threshold Amount in any year or (ii) the Threshold Amount for all
periods;
 
(m) a Change in Control shall occur;
 
(n) any Loan Document, at any time after its execution and delivery and for any
reason other than as expressly permitted hereunder or thereunder or the
satisfaction in full of all the Obligations, shall cease to be in full force and
effect; or the Borrower (or any Person by, through or on behalf of the
Borrower), shall contest in any manner the validity or enforceability of any
provision of any Loan Document; or the Borrower shall deny that it has any or
further liability or obligation under any provision of any Loan Document, or
purport to revoke, terminate or rescind any provision of any Loan Document; or
 
(o) any one or more Insurance Licenses of the Borrower or any of its Regulated
Insurance Companies shall be suspended, limited or terminated or shall not be
renewed, or any other action shall be taken by any Governmental Authority, and
such suspension, limitation, termination, non-renewal or action, either
individually or in the aggregate, has had, or would reasonably be expected to
have, a Material Adverse Effect.
 
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Borrower accrued hereunder and
under the other Loan Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations
accrued hereunder and under the other Loan Documents, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.  Upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent may, and
at the request of the Required Lenders shall, exercise any rights and remedies
provided to the Administrative Agent under the Loan Documents or at law or
equity.
 
ARTICLE VIII
 
The Administrative Agent
 
Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.
 
64

--------------------------------------------------------------------------------


 
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
65

--------------------------------------------------------------------------------


 
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right, with the consent of the
Borrower (such consent not to be unreasonably withheld), to appoint a successor;
provided, that no such consent of the Borrower shall be required in the event a
Default or Event of Default has occurred and is continuing.  If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder.  The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
 
None of the Lenders, if any, identified in this Agreement as a Syndication Agent
or Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.  Without limiting the foregoing, none of such Lenders shall
have or be deemed to have a fiduciary relationship with any Lender.  Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Syndication Agent or Documentation Agent, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.
 
The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender.  The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.
 
ARTICLE IX
 
Miscellaneous
 
SECTION 9.01.    Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
 
(i) if to the Borrower, to it at AmTrust Financial Services, Inc., 59 Maiden
Lane, 6th Floor, New York, NY 10038, Attention of Harry Schlachter, Treasurer
(Telecopy No. 212-220-7130; Telephone No. 212-220-7120);
 
66

--------------------------------------------------------------------------------


 
(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., JPMorgan Loan
Services, 10 South Dearborn Street, 7th Floor, Chicago, IL 60603-2003, Attention
of Teresita Siao (Telecopy No. (888) 266-8058), with a copy to JPMorgan Chase
Bank, N.A., 277 Park Avenue, 23rd Floor, New York, NY 10172, Attention of Eugene
Kennedy III (Telecopy No. (646) 534-3081);
 
(iii) if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A., JPMorgan Loan
Services, 10 South Dearborn Street, 7th Floor, Chicago, IL 60603-2003, Attention
of Debra Williams (Telecopy No. (888) 266-8058); and
 
(iv) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.
 
(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
 
(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.  All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
 
SECTION 9.02.    Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  Without limiting the generality of the foregoing, the making
of a Loan or issuance of a Letter of Credit shall not be construed as a waiver
of any Default, regardless of whether the Administrative Agent, any Lender or
the Issuing Bank may have had notice or knowledge of such Default at the time.
 
(b) Except as provided in Section 2.20 with respect to an Incremental Term Loan
Amendment, neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase  the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, (iv) change Section 2.18(b) or
(d) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender or (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender (it being
understood that, solely with the consent of the parties prescribed by
Section 2.20 to be parties to an Incremental Term Loan Amendment, Incremental
Term Loans may be included in the determination of Required Lenders on
substantially the same basis as the Commitments and the Revolving Loans are
included on the Effective Date); provided further that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent or the Issuing Bank hereunder without the prior written consent of the
Administrative Agent or the Issuing Bank, as the case may be.
 
67

--------------------------------------------------------------------------------


 
(c) Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower to each relevant
Loan Document (x) to add one or more credit facilities (in addition to the
Incremental Term Loans pursuant to an Incremental Term Loan Amendment) to this
Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the
Revolving Loans, Incremental Term Loans and the accrued interest and fees in
respect thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Lenders.
 
(d) If, in connection with any proposed amendment, waiver or consent  requiring
the consent of “each Lender” or “each Lender directly affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrower may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrower and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) the Borrower shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrower
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.15 and 2.17, and
(2) an amount, if any, equal to the payment which would have been due to such
Lender under Section 2.16 on the day of such replacement had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.
 
(e) Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.
 
68

--------------------------------------------------------------------------------


 
SECTION 9.03.    Expenses; Indemnity; Damage Waiver.  (a)  The Borrower shall
pay (i) all reasonable out-of-pocket expenses incurred by the Administrative
Agent and its Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent, in connection with the
syndication and distribution (including, without limitation, via the internet or
through a service such as Intralinks) of the credit facilities provided for
herein, the preparation and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out-of-pocket expenses incurred by the
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder and (iii) all
reasonable out-of-pocket expenses incurred by the Administrative Agent, the
Issuing Bank or any Lender, including the reasonable fees, charges and
disbursements of one firm as counsel for the Administrative Agent (and, in
addition to such firm, any local counsel engaged in each relevant jurisdiction
by such firm), one firm as counsel for the Issuing Bank (and, in addition to
such firm, any local counsel engaged in each relevant jurisdiction by such
firm), and one additional firm as counsel for the Lenders (and, in addition to
such firm, any local counsel engaged in each relevant jurisdiction by such firm)
and additional counsel as the Administrative Agent, the Issuing Bank or any
Lender or group of Lenders reasonably determines are necessary in light of
actual or potential conflicts of interest or the availability of different
claims or defenses, in connection with the enforcement or protection of its
rights in connection with this Agreement and any other Loan Document, including
its rights under this Section, or in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during  any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
 
(b) The Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of any Loan
Document or any agreement or instrument contemplated thereby, the performance by
the parties hereto of their respective obligations thereunder or the
consummation of the Transactions or any other transactions contemplated hereby,
(ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
of its Subsidiaries, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.  This Section 9.03(b) shall not apply with
respect to Taxes other than any Taxes that represent losses or damages arising
from any non-Tax claim.
 
(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or the Issuing Bank under paragraph (a) or
(b) of this Section, each Lender severally agrees to pay to the Administrative
Agent or the Issuing Bank, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount (it being understood that
the Borrower’s failure to pay any such amount shall not relieve the Borrower of
any default in the payment thereof); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent or the Issuing
Bank in its capacity as such.
 
69

--------------------------------------------------------------------------------


 
(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee (i) for any damages arising
from the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.
 
(e) All amounts due under this Section shall be payable not later than fifteen
(15) days after written demand therefor.
 
SECTION 9.04.    Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of
Credit),  Participants (to the extent provided in paragraph (c) of this Section)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Bank and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
 
(b)  (i)  Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:
 
(A) the Borrower (provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof);  provided, further, that no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;
 
(B) the Administrative Agent; and
 
(C) the Issuing Bank.
 
(ii) Assignments shall be subject to the following additional conditions:
 
(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;
 
 
70

--------------------------------------------------------------------------------

 
 
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
 
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders; and
 
(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
 
For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.04 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
 
(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.
 
 
71

--------------------------------------------------------------------------------

 
 
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon.  No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
 
(c) Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Issuing Bank, sell participations to one or more banks or other
entities (a "Participant") in all or a portion of such Lender's rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender's obligations under
this Agreement shall remain unchanged; (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (C) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it were
an assignee under paragraph (b) of this Section; and (B) shall not be entitled
to receive any greater payment under Sections 2.15 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 9.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.18(d) as though it
were a Lender.  Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant's interest in the Loans or other obligations under
this Agreement (the "Participant Register"); provided that no Lender shall have
any obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant's interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.
 
 
72

--------------------------------------------------------------------------------

 
 
(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
SECTION 9.05.    Survival.  All covenants, agreements, representations and
warranties made by the Borrower in the Loan Documents and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement or
any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated.  The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.
 
SECTION 9.06.    Counterparts; Integration; Effectiveness.  This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.  Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
SECTION 9.07.    Severability.  Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
SECTION 9.08.    Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of the Borrower against any of and all of the Obligations
held by such Lender, irrespective of whether or not such Lender shall have made
any demand under the Loan Documents and although such obligations may be
unmatured.  The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.
 
73

--------------------------------------------------------------------------------


 
SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of
Process.  (a)  This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
 
(b) The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Loan Document shall affect any right that the Administrative Agent, the Issuing
Bank or any Lender may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against the Borrower or its
properties in the courts of any jurisdiction.
 
(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section.  Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
 
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01.  Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
 
SECTION 9.10.    WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
 
SECTION 9.11.    Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
 
74

--------------------------------------------------------------------------------

 

SECTION 9.12.    Confidentiality.  Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii)any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Borrower.  For the purposes of this Section, “Information” means all information
received from the Borrower relating to the Borrower or its business, other than
any such information that is available to the Administrative Agent, the Issuing
Bank or any Lender on a nonconfidential basis prior to disclosure by the
Borrower; provided that, in the case of information received from the Borrower
after the date hereof, such information is clearly identified at the time of
delivery as confidential.  Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
SECTION 9.13.    USA PATRIOT Act.  Each Lender that is subject to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with the Act.
 
[Signature Pages Follow]


 
75

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 
AMTRUST FINANCIAL SERVICES, INC.,
as the Borrower
 
By
/s/ Harry Schlachter
Name: Harry Schlachter
Title: Treasurer

 
Signature Page to Credit Agreement
AmTrust Financial Services, Inc.
 
 
 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., individually as a
Lender, as the Issuing Bank and as Administrative Agent
 
By
/s/ Eugene M. Kennedy
Name: Eugene M. Kennedy
Title: Vice President
 
THE BANK OF NOVA SCOTIA, individually as a
Lender and as Syndication Agent
 
By
/s/ David Mahmood
Name: David Mahmood
Title: Managing Director
 
SUNTRUST BANK, individually as a Lender and as
Documentation Agent
 
By
/s/ Keith A. Cox
Name: Keith A. Cox
Title: Managing Director
 
KEYBANK NATIONAL ASSOCIATION, as a Lender
 
By
/s/ Mary K. Young
Name: Mary K. Young
Title: Senior Vice President
 
ASSOCIATED BANK, NATIONAL ASSOCIATION,
as a Lender
 
By
/s/ Liliana Huerta
Name: Liliana Huerta
Title: Vice President
 
CHANG HWA COMMERCIAL BANK, LTD., NEW
YORK BRANCH, as a Lender
 
By
/s/ Eric Y.S. Tsai
Name: Eric Y.S. Tsai
Title: Vice President & General Manager



 
Signature Page to Credit Agreement
AmTrust Financial Services, Inc.

 
 

--------------------------------------------------------------------------------

 

Schedule 1.01 – Existing Regulated Insurance Companies
 
1.
AmTrust International Insurance, Ltd.

2.
AmTrust Captive Solutions Limited

3.
AmTrust Re 2007 (Luxembourg)

4.
AmTrust Re Delta

5.
AmTrust International Underwriters Limited

6.
AmTrust Europe Ltd.

7.
Pedigree Livestock Insurance Limited

8.
AmTrust Insurance Company of Kansas, Inc.

9.
AmTrust Lloyd’s Insurance Company of Texas

10.
Associated Industries Insurance Company, Inc.

11.
Milwaukee Casualty Insurance Co.

12.
Security National Insurance Company

13.
Technology Insurance Company, Inc.

14.
Rochdale Insurance Company

15.
Wesco Insurance Company

 
Schedule 1.01

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2.01
 
COMMITMENTS
 
LENDER
 
COMMITMENT
         
JPMORGAN CHASE BANK, N.A.
  $ 35,000,000            
THE BANK OF NOVA SCOTIA
  $ 35,000,000            
SUNTRUST BANK
  $ 30,000,000            
KEYBANK NATIONAL ASSOCIATION
  $ 25,000,000            
ASSOCIATED BANK, NATIONAL ASSOCIATION
  $ 20,000,000            
CHANG HWA BANK COMMERCIAL BANK, LTD., NEW YORK BRANCH
  $ 5,000,000            
AGGREGATE COMMITMENT
  $ 150,000,000  



Schedule 2.01

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2.06
 
EXISTING LETTERS OF CREDIT


Issuer
 
LC Number
 
Amount
 
Beneficiary
 
Expiration Date
                 
JPMorgan Chase Bank, N.A.
 
CTCS-804072
  $ 4,500,000  
Amtrust Insurance Company of Kansas
 
12/31/11
                   
JPMorgan Chase Bank, N.A.
 
CTCS-804073
  $ 3,800,000  
Milwaukee Casualty Insurance Company
 
12/31/11
                   
JPMorgan Chase Bank, N.A.
 
CTCS-804074
  $ 200,000  
Trinity Lloyds Insurance Company
 
12/31/11
                   
JPMorgan Chase Bank, N.A.
 
TTTS-269078
  $ 2,862,841  
State National Insurance Company Inc.
 
06/27/11
                   
JPMorgan Chase Bank, N.A.
 
TTTS-329420
  $ 1,874,277  
Great American Insurance Company
 
05/01/11
                   
JPMorgan Chase Bank, N.A.
 
TTTS-334393
  $ 6,432,479  
United Specialty Insurance Company
 
06/30/11
                   
JPMorgan Chase Bank, N.A.
 
TTTS-382903
  $ 8,174,302  
Associated Industries Insurance Company Inc.
 
01/01/12



Schedule 2.06
 
 
 

--------------------------------------------------------------------------------

 

Schedule 3.15 – Subsidiaries
 
Entity Name
 
Jurisdiction of
Organization
 
 
Person Holding Interest
 
Percentage
Interest
             
AII Insurance Management Limited
 
Bermuda
 
AmTrust International Insurance Ltd.
 
100%
AII Investment Holdings Limited
 
Bermuda
 
AmTrust International Insurance Ltd.
 
100%
AII Reinsurance Broker, Ltd.
 
Bermuda
 
AmTrust North America, Inc.
 
100%
AIU Management Services Limited
 
Ireland
 
AmTrust International Underwriters Limited
 
100%
AMT Service Corp. of Canada, ULC
 
Alberta, Canada
 
AMTS Holding Corp.
 
100%
AMT Warranty Corp.
 
Delaware
 
AmTrust Financial Services, Inc.
Joel San Antonio
AmTrust Financial Services, Inc.
 
80% Com
20% Com
100% Pfd
AmTrust Captive Holdings Limited
 
Luxembourg
 
AmTrust International Insurance Ltd.
 
100%
AmTrust Captive Solutions Limited
 
Luxembourg
 
AmTrust Captive Holdings Limited
 
100%
AmTrust E&S Insurance Services, Inc.
 
Delaware
 
AmTrust Financial Services, Inc.
 
100%
AmTrust Europe Ltd.
 
England
 
I.G.I. Group Limited
 
100%
AmTrust Europe Legal, Ltd.
 
England
 
AmTrust Europe Ltd.
 
100%
AmTrust Insurance Company of Kansas, Inc.
 
Kansas
 
AmTrust Financial Services, Inc.
 
100%
AmTrust International Insurance, Ltd.
 
Bermuda
 
AmTrust Financial Services, Inc.
 
100%
AmTrust International Underwriters Limited
 
Ireland
 
AmTrust International Insurance Ltd.
 
100%
AmTrust Lloyd’s Corporation
 
Texas
 
AmTrust Financial Services, Inc.
 
100%
AmTrust Lloyd’s Insurance Company of Texas
 
Texas
 
AmTrust Lloyd’s Corporation
 
100%
AmTrust Management Services, Ltd.
 
England
 
I.G.I. Group Limited
 
100%
AmTrust (Nevis) Holdings Limited
 
Nevis
 
AmTrust International Insurance Ltd.
 
100%
AmTrust (Nevis) Limited
 
Nevis
 
AmTrust International Insurance Ltd.
 
100%
AmTrust Nordic, AB
 
Sweden
 
AmTrust International Underwriters Limited
 
100%
AmTrust North America, Inc.
 
Delaware
 
AmTrust Financial Services, Inc.
 
100%
AmTrust North America of Florida, Inc.
 
Florida
 
AmTrust Financial Services, Inc.
 
100%
AmTrust North America of Texas, Inc.
 
Delaware
 
AmTrust Financial Services, Inc.
 
100%
AmTrust Re 2007 (Luxembourg)
 
Luxembourg
 
AmTrust Captive Holdings Limited
 
100%
AmTrust Re Delta
 
Luxembourg
 
AmTrust Captive Holdings Limited
 
100%
AmTrust Underwriters, Inc.
 
Delaware
 
AmTrust Financial Services, Inc.
 
100%
AMTS Holding Corp.
 
Delaware
 
AmTrust Financial Services, Inc.
 
100%
Associated Industries Insurance Company, Inc.
 
Florida
 
AmTrust North America of Florida, Inc.
 
100%
Boca NW65, LLC
 
Delaware
 
Associated Industries Insurance Company, Inc.
 
100%
Caravan Security Storage Limited
 
England
 
I.G.I. Group Limited
 
100%
Direct Reinsurance, Ltd.
 
Turks and Caicos Islands
 
Warrantech Direct, Inc.
 
100%
I.G.I. Administration Services Limited
 
England
 
I.G.I. Group Limited
 
100%
I.G.I. Group Limited
 
England
 
AmTrust International Insurance, Ltd.
 
100%
I.G.I. Intermediaries, Ltd.
 
England
 
I.G.I. Group Limited
 
100%
I.G.I. Underwriting Agency, Inc.
 
New York
 
AmTrust Financial Services, Inc.
 
100%
Milwaukee Casualty Insurance Co.
 
Wisconsin
 
AmTrust Financial Services, Inc.
 
100%
Naxos Avondale Insurance, Inc.
 
California
 
AmTrust E&S Insurance Services, Inc.
 
100%
Oakwood Village Ltd.
 
England
 
I.G.I. Group Limited
 
100%
PBOA, Inc.
 
Florida
 
RS Acquisition Holdco, LLC
 
100%

 
Schedule 3.15
 

--------------------------------------------------------------------------------


 
Entity Name
 
Jurisdiction of
Organization
 
 
Person Holding Interest
 
Percentage
Interest
             
Pedigree Livestock Insurance Limited
 
England
 
AmTrust Europe Ltd.
 
100%
Right 2 Claim, Ltd.
 
England
 
AmTrust Europe Ltd.
 
100%
Risk Services – Arizona, Inc.
 
Arizona
 
RS Acquisition Holdco, LLC
 
100%
Risk Services (Bermuda) Ltd.
 
Bermuda
 
RS Acquisition Holdco, LLC
 
100%
Risk Services (Hawaii) Ltd.
 
Hawaii
 
RS Acquisition Holdco, LLC
 
100%
Risk Services Intermediaries (Bermuda) Ltd.
 
Bermuda
 
RS Acquisition Holdco, LLC
 
100%
Risk Services, LLC
 
Virginia
 
RS Acquisition Holdco, LLC
 
100%
Risk Services – Nevada, Inc.
 
Nevada
 
RS Acquisition Holdco, LLC
 
100%
Risk Services – Vermont, Inc.
 
Vermont
 
RS Acquisition Holdco, LLC
 
100%
RS Acquisition Holdco, LLC
 
Delaware
 
AmTrust Financial Services, Inc.
Michael Rogers
 
80% (A)
20% (B)
Rochdale Insurance Company
 
New York
 
Technology Insurance Company, Inc.
 
100%
Rock Run South, LLC
 
Delaware
 
AmTrust Financial Services, Inc.
 
100%
Security National Insurance Company
 
Texas
 
AmTrust Financial Services, Inc.
 
100%
Service Contract Solutions, LP
 
Pennsylvania
 
Signal Acquisition LLC
 
100%
Signal Acquisition LLC
 
Delaware
 
AmTrust North America, Inc.
 
100%
Signal Service Solutions, LLC
 
Delaware
 
Signal Acquisition LLC
 
100%
Sunbelt Dealer Services, Inc.
 
Delaware
 
Warrantech Automotive, Inc.
 
100%
Technology Insurance Company, Inc.
 
New Hampshire
 
AmTrust Financial Services, Inc.
 
100%
The Princeton Agency, Inc.
 
New Jersey
 
AmTrust Financial Services, Inc.
 
100%
Tiger Capital, LLC
 
Delaware
 
AmTrust International Underwriters Limited
GMAC Insurance Management Corporation
Madison Strategic Partners NY LLC
 
50% (A)
50% (A)
20% (B)
Vemeco, Inc.
 
Connecticut
 
Warrantech Automotive, Inc.
 
100%
Warrantech Additive, Inc.
 
Texas
 
Warrantech Automotive, Inc.
 
100%
Warrantech Automotive, Inc.
 
Connecticut
 
Warrantech Corporation
 
100%
Warrantech Automotive of Canada, Inc.
 
Canada
 
Warrantech Automotive, Inc.
 
100%
Warrantech Automotive of Florida, Inc.
 
Florida
 
Warrantech Automotive, Inc.
 
100%
Warrantech Caribbean, Ltd.
 
Grand Cayman Islands
 
Warrantech Corporation
 
100%
Warrantech Consumer Product Services, Inc.
 
Connecticut
 
Warrantech Corporation
 
100%
Warrantech Corporation
 
Nevada
 
AMT Warranty Corp.
 
100%
Warrantech Direct, Inc.
 
Texas
 
Warrantech Corporation
 
100%
Warrantech Direct I, LP
 
Texas
 
W Direct Corp.
 
100%
Warrantech Home Assurance Company
 
Florida
 
Warrantech Home Service Company
 
100%
Warrantech Home Service Company
 
Connecticut
 
Warrantech Consumer Product Services, Inc.
 
100%
Warrantech Management Company
 
Delaware
 
Warrantech Corporation
 
100%
Warrantech Management Holding Company
 
Delaware
 
Warrantech Management Company
 
100%
Warrantech Management, Limited Partnership
 
Texas
 
Warrantech Management Company
 
100%
Warrantech International, Inc.
 
Delaware
 
Warrantech Corporation
 
100%
Warrantech International de Chile
 
Chile
 
Warrantech International, Inc.
 
100%
Warrantech Mexico, S de RL de CV
 
Mexico
 
Warrantech Automotive, Inc.
Warrantech Corporation
 
66.67%
33.33%
Warrantech Peru SrL
 
Peru
 
Warrantech International, Inc.
 
100%
WCPS AVB, LLC
 
Texas
 
Warrantech Consumer Product Services, Inc.
 
100%
WCPS Direct, Inc.
 
Texas
 
Warrantech Consumer Product Services, Inc.
 
100%

 
Schedule 3.15

 
 

--------------------------------------------------------------------------------

 
 
Entity Name
 
Jurisdiction of
Organization
 
 
Person Holding Interest
 
Percentage
Interest
             
WCPS of Florida, Inc.
 
Florida
 
Warrantech Consumer Product Services, Inc.
 
100%
W Direct Corp.
 
Delaware
 
Warrantech Direct, Inc.
 
100%
Westport Reinsurance Limited
 
Turks and Caicos Islands
 
Warrantech Automotive, Inc.
 
100%
WHSC Direct, Inc.
 
Texas
 
Warrantech Home Assurance Company
 
100%
Wesco Insurance Company
 
Delaware
 
AmTrust Financial Services, Inc.
 
100%
Westside Parkway GA, LLC
  
Delaware
  
AmTrust Financial Services, Inc.
  
100%

 
Schedule 3.15

 
 

--------------------------------------------------------------------------------

 

Schedule 6.01 – Existing Indebtedness

 
1.
Existing Debentures: (a) the fixed/floating rate junior subordinated deferrable
interest debentures due 2037 in the original aggregate principal amount of
$40.0 million; (b) the fixed/floating rate junior subordinated deferrable
interest debentures due 2036 in the original aggregate principal amount of
$30.0 million; (c) the fixed/floating rate junior subordinated deferrable
interest debentures due March 2035 in the original aggregate principal amount of
$25.0 million; and (d) the fixed/floating rate junior subordinated deferrable
interest debentures due June 2035 in the original aggregate principal amount of
$25.0 million; in each case with respect to the foregoing, issued to TOPS Trusts
pursuant to the applicable Existing Indenture (either the Indenture, dated as of
March 17, 2005, between the Borrower and Wilmington Trust Company,  the
Indenture, dated as of June 15, 2005, between the Borrower and Wilmington Trust
Company or the Indenture, dated as of July 25, 2006, between Borrower and
Wilmington Trust Company).

 
2.
Existing Guarantees:  (a) the Guarantee Agreement, dated as of March 17, 2005,
between the Borrower and Wilmington Trust Company; (b) the Guarantee Agreement,
dated as of June 15, 2005, between the Borrower and Wilmington Trust Company;
(c) the Guarantee Agreement, dated July 25, 2006, between the Borrower and
Wilmington Trust Company; and (d) the Guarantee Agreement, dated as of March 22,
2007, between the Borrower and Wilmington Trust Company.

 
3.
An earn-out payment to WT Acquisition Holdings, LLC, pursuant to the Stock
Purchase Agreement, dated August 20, 2010, between AMT Warranty Corp. and WT
Acquisition Holdings, LLC, equal to 15% of AMT Warranty Corp.’s EBITDA for the
calendar years ended December 31, 2011, 2012 and 2013, which amount shall not be
less than $2,000,000 or more than $3,000,000.

 
4.
Deferred purchase price of $726,675 payable to Avoca Underwriting Partners, Inc.
pursuant to the Capital Stock Purchase Agreement, dated November 8, 2010, among
the Borrower, Avoca Insurance Holdings, Ltd. and Avoca Underwriting Partners,
Inc.

 
5.
Guaranty, dated October 16, 2009, made by The Michael Karfunkel 2005 Grantor
Retained Annuity Trust and the Borrower in favor of GMAC Insurance Holdings,
Inc. and Motors Insurance Corporation.

 
6.
Parent Guaranty, effective October 14, 2009, made by the Borrower in favor of
Microsoft Corporation for the obligations of AMT Warranty Corp. under its
extended service plan program to cover the repaid and/or replacement of certain
consumer products sold by Microsoft.

 
7.
Guaranty, dated April 20, 2009, made by the Borrower in favor of Marsh USA for
the payment of claims, losses and return premiums payable by Wesco Insurance
Company, which becomes null and void once Wesco’s policyholder surplus reaches
$50 million.

 
8.
Guaranty, dated February 9, 2010, made by Wesco Insurance Company and the
Borrower in favor of PayLink Payment Plans, LLC for the refund of all unearned
premium received by Wesco Insurance Company in connection with payment plan
accounts with outstanding balances that are serviced by PayLink related to
vehicle service contracts administered by Royal Administration Services, Inc.

 
9.
Guaranty, dated November 24, 2009, made by Wesco Insurance Company and the
Borrower in favor of Mepco Finance Corporation for the refund of all unearned
premium received by Wesco Insurance Company in connection with payment plan
accounts with outstanding balances that are serviced by Mepco related to vehicle
service contracts administered by Royal Administration Services, Inc.

 
Schedule 6.01

 
 

--------------------------------------------------------------------------------

 
 
10.
Guaranty, dated December 21, 2009, made by the Borrower in favor of Cedarview
Opportunities Master Fund, L.P. for the payment of any obligations of AII
Investment Holdings, Limited related to the Tousa Inc. litigation.

 
11.
Guarantees by AII to the third parties listed below to cover policy obligations
of AmTrust Europe Ltd. should that entity ever become the subject of voluntary
or involuntary re-organization or liquidation proceedings or the subject of an
action in bankruptcy or making or proposing any composition with its creditors
or otherwise acknowledging its insolvency:

 
 
·
Accident Exchange Group Ltd.  (5/19/07)

 
·
European Insurance Services Ltd. (8/29/07)

 
·
Albany Assistance Ltd. (4/15/08)

 
·
All Seasons Ltd. (1/1/08)

 
·
Simply Risk Management Ltd. (5/22/08)

 
·
Temple Legal Protection Ltd. (8/5/08 (2); 8/29/08 (2); 4/16/08; 7/7/09)

 
·
Towergate Underwriting Group Ltd. (1/1/09)

 
·
Guy Carpenter Ltd. (11/18/09)

 
·
Willis Group (1/5/10)

 
·
Lockton Ltd. (9/22/09)

 
·
Equinox (9/26/10)

 
·
Heath Lambert (11/17/09)

 
·
Mark Bates Ltd. (3/20/09)

 
·
Qatar Insurance Company (9/22/10)

 
·
Paragon Insurance Brokers (6/25/09)



12.
Guarantee by the Borrower in favor of Maiden Insurance for the punctual
performance and discharge of AII’s obligations arising under the Quota Share
Reinsurance Agreement and the Loan Agreement between AII and Maiden Insurance
(pursuant to Section 10.1 of the Master Agreement between the Borrower and
Maiden Holdings, Ltd., dated July 3, 2007, as amended on September 17, 2007).

 
Schedule 6.01

 
 

--------------------------------------------------------------------------------

 

Schedule 6.02 – Existing Liens
 
None.
 
Schedule 6.02
 
 
 

--------------------------------------------------------------------------------

 

Schedule 6.04 – Existing Investments
 
1.
Investment in American Capital Acquisition Corporation: During the three months
ended March 31, 2010, the Borrower completed its strategic investment in
American Capital Acquisition Corporation (“ACAC”), a company formed by the
Michael Karfunkel 2005 Grantor Retained Annuity Trust (the “Trust”) and the
Borrower for the purpose of acquiring from GMAC Insurance Holdings, Inc.
(“GMACI”) and Motor Insurance Corporation (“MIC”, together with GMACI, “GMAC”)
GMAC’s U.S. consumer property and casualty insurance business. Michael
Karfunkel, individually, and the Trust, which is controlled by Michael
Karfunkel, own 100% of ACAC’s common stock (subject to the Borrower’s conversion
rights).  Pursuant to the Amended Stock Purchase Agreement, ACAC issued and sold
to the Borrower for an initial purchase price of approximately $53,000,000,
which was equal to 25% of the capital required by ACAC, 53,054 shares of Series
A Preferred Stock, which provides for an 8% cumulative dividend, and is
non-redeemable and convertible, at the Borrower’s option, into 21.25% of the
issued and outstanding common stock of ACAC.



2.
Option to Purchase First Cardinal Acquisition Corp. and Cook Inlet Alternative
Risk LLC dated July 17, 2008.

 
Schedule 6.04
 
 
 

--------------------------------------------------------------------------------

 

Schedule 6.08 – Transactions with Affiliates
 
1.
Transactions with Maiden Holdings, Ltd. and its subsidiaries (“Maiden”).  Maiden
is a publicly-held Bermuda insurance holding company formed by Michael
Karfunkel, George Karfunkel and Barry Zyskind, the principal shareholders, and,
respectively, the Borrower’s chairman of the board of directors, a director, and
the Borrower’s chief executive officer and director. As of December 31, 2010,
Michael Karfunkel owns or controls approximately 13.9% of the issued and
outstanding capital stock of Maiden, George Karfunkel owns or controls
approximately 9.4% of the issued and outstanding capital stock of Maiden and Mr.
Zyskind owns or controls approximately 4.99% of the issued and outstanding stock
of Maiden. Mr. Zyskind serves as the non-executive chairman of the board of
Maiden’s board of directors.



·
Reinsurance Agreement with Maiden: During the third quarter of 2007, the
Borrower and Maiden entered into a master agreement, as amended, by which
AmTrust International Insurance, Ltd. (“AII”) and Maiden Insurance Company, Ltd
(“Maiden Insurance”), a wholly-owned subsidiary of Maiden, entered into a quota
share reinsurance agreement (the “Maiden Quota Share”), as amended, by which AII
retrocedes to Maiden Insurance an amount equal to 40% of the premium written by
the Borrower’s U.S., Irish and U.K. insurance companies (the “AmTrust Ceding
Insurers”), net of the cost of unaffiliated inuring reinsurance (and in the case
of AmTrust Europe, Ltd., net of commissions) and 40% of losses with respect to
the Borrower's current lines of business, excluding personal lines reinsurance
business, certain specialty property and casualty lines written in the
Borrower's Specialty Risk and Extended Warranty segment, which Maiden Insurance
was offered but declined to reinsure, and risks for which the AmTrust Ceding
Insurers’ net retention exceeds $5,000, which Maiden has not expressly agreed to
assume (“Covered Business”). Effective January 1, 2010, Maiden agreed to assume
its proportionate share of AmTrust’s workers’ compensation exposure, and will
share the benefit of the 2010 excess reinsurance protection.

 
The Borrower also agreed to cause AII, subject to regulatory requirements, to
reinsure any insurance company that writes Covered Business in which the
Borrower acquires a majority interest to the extent required to enable AII to
cede to Maiden Insurance 40% of the premiums and losses related to such Covered
Business.


The Maiden Quota Share, as amended, further provides that AII receives a ceding
commission of 31% of ceded written premiums with respect to Covered Business,
except retail commercial package business, for which the ceding commission is
34.375%. The Maiden Quota Share, which had an initial term of three years, has
been renewed for a successive three year term effective July 1, 2010 and will
automatically renew for successive three year terms, unless either AII or Maiden
Insurance notifies the other of its election not to renew not less than nine
months prior to the end of any such three year term. In addition, either party
is entitled to terminate on thirty days’ notice or less upon the occurrence of
certain early termination events, which include a default in payment,
insolvency, change in control of AII or Maiden Insurance, run-off, or a
reduction of 50% or more of the shareholders’ equity of Maiden Insurance or the
combined shareholders’ equity of AII and the AmTrust Ceding Insurers.


·
Reinsurance Brokerage Agreement:  Effective July 1, 2007, the Borrower, through
a subsidiary, entered into a reinsurance brokerage agreement with Maiden.
Pursuant to the brokerage agreement, the Borrower provides brokerage services
relating to the Maiden Quota Share for a fee equal to 1.25% of reinsured
premium. The brokerage fee is payable in consideration of AII Reinsurance Broker
Ltd.’s brokerage services.

 
Schedule 6.08
  
 
 

--------------------------------------------------------------------------------

 
 
·
Asset Management Agreement:  Effective July 1, 2007, the Borrower, through a
Subsidiary, entered into an asset management agreement with Maiden, pursuant to
which it provides investment management services to Maiden and its Affiliates.



·
Services Agreements:  The Borrower, through its Subsidiaries, entered into
various services agreements in 2008, pursuant to which it provides certain
marketing and back office services to Maiden.



·
The Maiden Debt.



·
Other Reinsurance Agreement:  Effective September 1, 2010, the Borrower, through
its wholly-owned Subsidiary Technology Insurance Company (“TIC”), entered into a
90% quota share reinsurance agreement with Maiden Specialty Insurance Company
(“Maiden Specialty”) by which TIC assumes 90% of premiums and losses with
respect to certain surplus lines programs written by Maiden Specialty on behalf
of the Borrower (the “Surplus Lines Facility”).  The Surplus Lines Facility will
enable the Borrower to write business on a surplus lines basis throughout the
United States, which it cannot, at present, do through its insurance
subsidiaries.  Currently, the Borrower is utilizing the Surplus Lines Facility
for one program for which Maiden Specialty receives a five percent ceding
commission on all premiums ceded by Maiden Specialty to TIC. 



2.
Investment in ACAC (see description on Schedule 6.04).  In addition, in
connection with the Borrower’s investment:



 
·
the Borrower provides ACAC and its affiliates information technology development
services.



 
·
the Borrower manages the assets of ACAC and its subsidiaries.



 
·
ACAC is providing the Borrower with access to its agency sales force to
distribute the Borrower’s products, and ACAC will use its best efforts to have
said agency sales team appointed as the Borrower’s agents.



 
·
ACAC will grant the Borrower a right of first refusal to purchase or to reinsure
commercial auto insurance business acquired from GMAC in connection with the
Acquisition.



 
·
the Borrower, effective March 1, 2010, reinsures 10% of the net premiums of the
GMAC Business, pursuant to a 50% quota share reinsurance agreement (“Personal
Lines Quota Share”) with the GMAC Insurers, as cedents, and the Borrower, MK Re,
Ltd., a Bermuda reinsurer that is a wholly-owned indirect subsidiary of the
Trust, and Maiden Insurance Company, Ltd., as reinsurers. The Borrower has a 20%
participation in the Personal Lines Quota Share, by which it receives 10% of net
premiums of the personal lines business. The Personal Lines Quota Share has an
initial term of three years and shall renew automatically for successive three
year terms unless terminated by written notice not less than nine months prior
to the expiration of the current term.



3.
Lease of office space at 59 Maiden Lane in New York City: In 2002, the Borrower
entered into a lease for approximately 9,000 square feet of office space at 59
Maiden Lane in New York, New York from 59 Maiden Lane Associates, LLC, an entity
that is wholly-owned by Michael Karfunkel and George Karfunkel. Effective
January 1, 2008, the Borrower entered into an amended lease whereby it increased
its leased space to 14,807 square feet and extended the lease through December
31, 2017.



Schedule 6.08

 
 

--------------------------------------------------------------------------------

 
 
4.
Lease of office space at 33 West Monroe in Chicago: In 2008, the Borrower
entered into a lease for approximately 5,000 square feet of office space in
Chicago, Illinois from 33 West Monroe Associates, LLC, an entity that is
wholly-owned by Michael Karfunkel and George Karfunkel. Effective May 1, 2009,
the Borrower entered into an amended lease by whereby it increased its leased
space to 7,156 square feet.  On January 24, 2011, the Borrower entered into
another amendment to the lease to increase its leased space to 9,030 square feet
and extend the term of the lease to October 31, 2017.

 
Schedule 6.08

 
 

--------------------------------------------------------------------------------

 
 
Schedule 6.09 – Restrictions
 
1.
UBI Seller Note.

 
2.
Existing Debentures, Existing Indentures and Existing Guarantees.

 
Schedule 6.09
 

--------------------------------------------------------------------------------




EXHIBIT A
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.
 
1.
 
Assignor:
               
2.
 
Assignee:
                       
[and is an Affiliate/Approved Fund of [identify Lender]1]
         
3.
 
Borrower(s):
 
 AmTrust Financial Services,
Inc.                                                               
         
4.
 
Administrative Agent:
 
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement
         
5.
 
Credit Agreement:
 
The Credit Agreement dated as of January 28, 2011 among AmTrust Financial
Services, Inc., the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents parties thereto

    

--------------------------------------------------------------------------------

1 Select as applicable. 
  


--------------------------------------------------------------------------------



6.
  
Assigned Interest:
  
 

    
Aggregate Amount of
Commitment/Loans for all
Lenders
 
Amount of Commitment/
Loans Assigned
 
Percentage Assigned of
Commitment/Loans2
$
 
$
 
%
$
 
$
 
%
$
 
$
 
%



Effective Date:  _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR
 
[NAME OF ASSIGNOR]
 
   
By:
   
 
Title:
   
ASSIGNEE
 
[NAME OF ASSIGNEE]
 
   
By:
  
 
Title: 

 
Consented to and Accepted:
 
JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Issuing Bank
 
By:
   
 
Title:

 
[Consented to:]3
 
AMTRUST FINANCIAL SERVICES, INC.
 
By:
   
 
Title:

 

--------------------------------------------------------------------------------

2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder. 
3 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.
 

--------------------------------------------------------------------------------


 
ANNEX I
 
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
 
1.  Representations and Warranties.
 
1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
 
1.2  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Non-U.S. Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
 
2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
 
3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.
 

--------------------------------------------------------------------------------


 
EXHIBIT B
 
FORM OF OPINION OF COUNSEL FOR THE LOAN PARTIES


1.  The Borrower (a) is a corporation duly organized, validly existing and in
good standing under the laws of Delaware, (b) has all requisite power and
authority to carry on its business as now conducted and (c) except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in
every jurisdiction where such qualification is required.
 
2.  The Transactions are within the Borrower’s corporate powers and have been
duly authorized by all necessary corporate action.  Each of the Credit Agreement
and each Note has been duly executed and delivered by the Borrower and
constitutes a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its respective terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other laws affecting creditors’ rights generally and subject to
general principles of equity and the exercise of judicial discretion (regardless
of whether such enforceability is considered in a proceeding at law or in
equity, except insofar as rights to indemnification and contribution contained
therein may be limited by federal or state securities laws or related public
policy).
 
3.  The Transactions (a) do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except such
as have been obtained or made and are in full force and effect and the filing of
Form 8-K as required by the SEC, which will be accomplished promptly following
the Effective Date, (b) will not violate any applicable law or regulation or the
Amended and Restated Certificate of Incorporation or Amended and Restated
By-laws of the Borrower or any order, known to us, of any Governmental Authority
applicable to the Borrower, (c) will not violate or result in a default under
any material indenture, agreement or other instrument, known to us, binding upon
the Borrower or its assets, or give rise to a right thereunder to require any
payment to be made by the Borrower and (d) will not result in the creation or
imposition of any Lien on any asset of the Borrower.
 
4.  To the best of our knowledge, there are no actions, suits or proceedings by
or before any arbitrator or Governmental Authority pending or threatened against
or affecting the Borrower (a) as to which there is a reasonable possibility of
an adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect
(other than the Disclosed Matters) or (b) that involve the Credit Agreement, the
Notes or the Transactions.
 
5.  The Borrower is not an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940, as amended.
 

--------------------------------------------------------------------------------


 
EXHIBIT C
 
FORM OF INCREASING LENDER SUPPLEMENT
 
INCREASING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
January 28, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among AmTrust Financial Services, Inc.
(the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”).
 
WITNESSETH
 
WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment and/or one or more tranches of
Incremental Term Loans under the Credit Agreement by requesting one or more
Lenders to increase the amount of its Commitment and/or to participate in such a
tranche;
 
WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to [increase the Aggregate Commitment] [and] [enter into a tranche of
Incremental Term Loans] pursuant to such Section 2.20; and
 
WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Commitment] [and]
[participate in a tranche of Incremental Term Loans] under the Credit Agreement
by executing and delivering to the Borrower and the Administrative Agent this
Supplement;
 
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
 
1.  The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
[have its Commitment increased by $[__________], thereby making the aggregate
amount of its total Commitments equal to $[__________]] [and] [participate in a
tranche of Incremental Term Loans with a commitment amount equal to
$[__________] with respect thereto].
 
2.  The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.
 
3.  Terms defined in the Credit Agreement shall have their defined meanings when
used herein.
 
4.  This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.
 
5.  This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
 
[INSERT NAME OF INCREASING LENDER]
   
By:
   
Name:
 
Title:

 
Accepted and agreed to as of the date first written above:
 
AMTRUST FINANCIAL SERVICES, INC.
 
By:
   
 
Name:
 
Title:

 
Acknowledged as of the date first written above:
 
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
   
By:
   
 
Name:
 
Title:

 

--------------------------------------------------------------------------------



    
EXHIBIT D
 
FORM OF AUGMENTING LENDER SUPPLEMENT
 
AUGMENTING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), to
the Credit Agreement, dated as of January 28, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among AmTrust Financial Services, Inc. (the “Borrower”), the Lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).
 
WITNESSETH
 
WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may [extend Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Borrower and the Administrative Agent, by
executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and
 
WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;
 
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
 
1.  The undersigned Augmenting Lender agrees to be bound by the provisions of
the Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Commitment with respect to Revolving
Loans of $[__________]] [and] [a commitment with respect to Incremental Term
Loans of $[__________]].
 
2.  The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.
 
3.  The undersigned’s address for notices for the purposes of the Credit
Agreement is as follows:
 
[___________]
 
4.  The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.
 

--------------------------------------------------------------------------------


 
5.  Terms defined in the Credit Agreement shall have their defined meanings when
used herein.
 
6.  This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.
 
7.  This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
 
[remainder of this page intentionally left blank]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.



   
[INSERT NAME OF AUGMENTING LENDER]
           
By:
   
     
Name:
     
Title:
       
Accepted and agreed to as of the date first written above:
             
AMTRUST FINANCIAL SERVICES, INC.
               
By:
   
       
Name:
       
Title:
               
Acknowledged as of the date first written above:
             
JPMORGAN CHASE BANK, N.A.
     
as Administrative Agent
               
By:
   
       
Name:
       
Title:
     

 

--------------------------------------------------------------------------------


 
EXHIBIT E
 
LIST OF CLOSING DOCUMENTS
 
AMTRUST FINANCIAL SERVICES, INC.
 
CREDIT FACILITIES
 
January 28, 2011
 
LIST OF CLOSING DOCUMENTS1
 
A.           LOAN DOCUMENTS
 
1.
Credit Agreement (the “Credit Agreement”) by and among AmTrust Financial
Services, Inc., a Delaware corporation (the “Borrower”), the institutions from
time to time parties thereto as Lenders (the “Lenders”) and JPMorgan Chase Bank,
N.A., in its capacity as Administrative Agent for itself and the other Lenders
(the “Administrative Agent”), evidencing a revolving credit facility to the
Borrower from the Lenders in an initial aggregate principal amount of
$150,000,000.

 
SCHEDULES
 
Schedule 1.01
–
Existing Regulated Insurance Companies
Schedule 2.01
–
Commitments
Schedule 2.06
–
Existing Letters of Credit
Schedule 3.15
–
Subsidiaries
Schedule 6.01
–
Existing Indebtedness
Schedule 6.02
–
Existing Liens
Schedule 6.04
–
Existing Investments
Schedule 6.08
–
Transactions with Affiliates
Schedule 6.09
–
Restrictions

EXHIBITS
 
Exhibit A
–
Form of Assignment and Assumption
Exhibit B
–
Form of Opinion of Borrower’s Counsel
Exhibit C
–
Form of Increasing Lender Supplement
Exhibit D
–
Form of Augmenting Lender Supplement
Exhibit E
–
List of Closing Documents
Exhibit F-1
–
Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Not Partnerships)
Exhibit F-2
–
Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Partnerships)
Exhibit F-3
–
Form of U.S. Tax Certificate (Non-U.S. Participants That Are Not Partnerships)
Exhibit F-4
–
Form of U.S. Tax Certificate (Non-U.S. Participants That Are Partnerships)

 

--------------------------------------------------------------------------------

1 Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement.  Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel.
  

--------------------------------------------------------------------------------


 
2.
Notes executed by the Borrower in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.10(e) of the Credit Agreement.

 
B.           CORPORATE DOCUMENTS
 
3.
Certificate of the Secretary or an Assistant Secretary of the Borrower
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of the Borrower, as attached thereto and
as certified as of a recent date by the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, since the date of
the certification thereof by such governmental entity, (ii) the By-Laws or other
applicable organizational document, as attached thereto, of the Borrower as in
effect on the date of such certification, (iii) resolutions of the Board of
Directors or other governing body of the Borrower authorizing the execution,
delivery and performance of each Loan Document to which it is a party, and
(iv) the names and true signatures of the incumbent officers of the Borrower
authorized to sign the Loan Documents, and authorized to request a Borrowing or
the issuance of a Letter of Credit under the Credit Agreement.

 
4.
Good Standing Certificate for the Borrower from the Secretary of State of the
jurisdiction of its organization.

 
C.           OPINIONS
 
5.
Opinion of Thompson Hine LLP, counsel for the Borrower.

 
D.           CLOSING CERTIFICATES AND MISCELLANEOUS
 
6.
A Certificate signed by the President, a Vice President or a Financial Officer
of the Borrower certifying the following:  (i) all of the representations and
warranties of the Borrower set forth in the Credit Agreement are true and
correct and (ii) no Default or Event of Default has occurred and is then
continuing.

 
7.
Payoff documentation providing evidence satisfactory to the Administrative Agent
that the Existing Credit Facilities have been terminated and cancelled (along
with all of the agreements, documents and instruments delivered in connection
therewith) and all Indebtedness owing thereunder has been repaid and any and all
liens thereunder have been terminated.

 

--------------------------------------------------------------------------------


 
EXHIBIT F-1
 
FORM OF U.S. TAX CERTIFICATE
 
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of January 28, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among AmTrust Financial Services, Inc. (the “Borrower”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).
 
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.
 
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]
 
By:
   
Name:
 
Title:

 
Date:  __________, 20[__]
 

--------------------------------------------------------------------------------




EXHIBIT F-2
 
FORM OF U.S. TAX CERTIFICATE
 
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of January 28, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among AmTrust Financial Services, Inc. (the “Borrower”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).
 
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of the Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.
 
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by an IRS Form W-8BEN from each of its partners/members
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]
 
By:
   
Name:
 
Title:

 
Date:  __________, 20[__]
 

--------------------------------------------------------------------------------


 
EXHIBIT F-3
 
FORM OF U.S. TAX CERTIFICATE

 
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of January 28, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among AmTrust Financial Services, Inc. (the “Borrower”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).
 
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.
 
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]
 
By:
   
Name:
 
Title:

 
Date:  __________, 20[__]
 

--------------------------------------------------------------------------------




EXHIBIT F-4
 
FORM OF U.S. TAX CERTIFICATE
 
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of January 28, 2011
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among AmTrust Financial Services, Inc. (the “Borrower”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).
 
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption.  By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]
 
By:
   
Name:
 
Title:

 
Date:  __________, 20[__]
 

--------------------------------------------------------------------------------

